--------------------------------------------------------------------------------


 
Exhibit 10.29
 


 
MULTI TENANT INDUSTRIAL LEASE- (NET)




















2725312 CANADA INC.


LANDLORD




and




LOYALTY MANAGEMENT GROUP CANADA INC.


TENANT




















LEASE










 








Project:                      6696 Financial Drive, Mississauga
 


Premises:



 
1

--------------------------------------------------------------------------------

 

THIS LEASE is dated February 26, 2008, and is made
 
BETWEEN:
 
2725312 CANADA INC.
 
(hereinafter called "Landlord")
 
OF THE FIRST PART
 
 
-and-
 


LOYALTY MANAGEMENT GROUP CANADA INC.
 
(hereinafter called "Tenant")
 
OF THE SECOND PART
 
1.           LEASE SUMMARY
 
The following is a summary of some of the basic terms of this Lease, which are
elaborated upon in the balance of this Lease. This Section 1 is for convenience
and if a conflict occurs between the provisions of this Section 1 and any other
provisions of this Lease, the other provisions of this Lease shall govern.
 
 
(a)
Premises: Unit 1 in the building municipally known as 6696 Financial Drive,
Mississauga, Ontario shown outlined in black on Schedule "B" hereto;



 
(b)
Term: Ten (10) years and a number of days, if necessary, so that the Term will
expire on the last day of the month;



 
(c)
Commencement Date: December 1, 2009, subject to the terms of this Lease;



 
(d)
Delivery Date: has the meaning given to it in subsection 3(a) of Schedule "H";



 
(e)
Expiry Date: November 30, 2019, subject to the terms of this Lease;



 
(f)
Basic Rent: an amount per square foot of the Rentable Area of the Premises per
annum as follows:

 
 
RENTAL PERIOD
 
RATE PER SQUARE FOOT
RENTABLE AREA PER ANNUM
 
Years 1-3
  $    
Years 4-6
  $    
Years 7-10
  $    

 
 
(g)
Rentable Area of Premises: approximately 50,908 square feet plus or minus 3%,
subject to determination in accordance with this Lease;



 
(h)
[Intentionally Deleted];



 
(i)
Use of Premises: general business offices including, without limitation, a
customer care/call centre, licensed travel agency and cafeteria preparing and
serving food for its employees and invitees only (and not general sale to the
public), to the extent permitted by all Laws and to the extent in keeping with
the Building Standard.



 
(j)
Address for Service of Notice on Tenant: Prior to the Commencement Date:



438 University Avenue
Suite 600
Toronto, Ontario
M5G2Cl
Attention: Chief Operating Officer
with a copy to Senior Vice President, Legal Services


Subsequent to the Commencement Date: at the Premises with a copy to:


438 University Avenue
Suite 600
Toronto, Ontario
M5G2Cl
Attention: Chief Operating Officer
with a copy to Senior Vice President, Legal Services

 
2

--------------------------------------------------------------------------------

 

Address for Service of Notice on Landlord:


c/o Bentall Real Estate Services LP, 10 Carlson Court, Suite 500, Etobicoke,
Ontario M9W 6L2,
Attention: VP, Property Management; with a copy to Landlord at:


c/o Bentall Investment Management LP, 55 University Avenue, Suite 300, Toronto,
Ontario M5J
2H7, Attention: Director, Asset Management; and


 
(k)
Special Provisions: See Schedule "C".



2.           DEFINITIONS
 
Where used in this Lease, the following words or phrases shall have the meanings
set forth in the balance of this Article.
 
2.1         "Additional Rent" shall have the meaning given to it in subsection
5.2(b).
 
2.2         "Alterations" shall have the meaning given to it in Section 10.2.
 
2.3         "Architect" means an independent, duly qualified architect or
engineer, or in the case of any measurements hereunder an independent duly
qualified surveyor or quantity surveyor or other qualified Person appointed by
Landlord, from time to time.
 
2.3A         "Base Building Services" shall have the meaning given to it in
Section 2.32 below.
 
2.4         "Basic Rent" shall have the meaning given to it in subsection 1(f)
hereof.
 
2.5         "Bio-Medical Waste" shall mean and include all surgical,
pathological, laboratory and biological waste of any kind and nature, including
sharps and other items associated therewith, all as identified as infectious or
bio­ medical waste under any applicable Laws.
 
2.6         "Building" means the building in which the Premises are located.
 
2.7         "Building Standard" means the standard of the Building once
constructed, which the parties acknowledge is intended to comprise a first class
standard for a building of such style, quality and age and in the location of
the Building.
 
2.7A      "Business Hours" means such business hours for the Project, as
determined by Landlord from time to time and which, unless otherwise extended by
Landlord, shall be at minimum from 7:30 a.m. to 6:00 p.m. Monday through Friday,
excluding holidays and subject to applicable Laws
 
2.8         "Capital Taxes" means the amount determined by multiplying each of
the "Applicable Rates" by the ''Project Capital" and totaling the products.
''Project Capital" is the amount of capital which Landlord determines, without
duplication, is invested from time to time by Landlord, the owners or all of
them, in doing all or any of the following: acquiring, developing, expanding,
redeveloping and improving the Project. Project Capital will not be increased by
any financing or refinancing (except to the extent that the proceeds are
invested directly as Project Capital). An "Applicable Rate" is the capital tax
rate specified from time to time under any statute of Canada and any statute of
the Province which imposes a tax in respect of the capital of corporations. Each
Applicable Rate will be considered to be the rate that would apply if none of
Landlord or owners employed capital outside of the Province in which the Project
is situate.
 
2.9         "Commencement Date" shall have the meaning given to it in subsection
1(c).
 
2.10         "Common Facilities" means: the Project (excluding only Leasable
Areas), including, without limitation: all areas, facilities, structures,
systems, improvements, furniture, fixtures and equipment forming part of or
located on the Project; the lands forming part of the Project; the Parking
Facilities and other service areas and facilities, if any, forming part of, or
located on, the Lands; and Landlord shall have the right to designate, amend and
re-designate the Common Facilities from time to time.
 
2.11         ''Delivery Date" shall have the meaning given to it in subsection
1(d).
 
2.12         "Environmental Laws" means all statutes, laws, ordinances, codes,
rules, regulations, orders, notices, guidelines, guidance notes, policies and
directives, now or at any time hereafter in effect,· made or issued by any
local, municipal, provincial or federal government, or by any department,
agency, board or office thereof, or by any board of fire insurance underwriters
or any other agency or source whatsoever, regulating, relating to or imposing
liability or standards of conduct concerning the natural or human environment
(including air, land, surface water, groundwater and real and personal, moveable
and immoveable property) (collectively, an "Authority"), public or occupational
health and safety and the manufacture, importation; handling, use, reuse,
recycling, transportation, storage, disposal, elimination and treatment of a
substance, hazardous or otherwise.
 
2.13         "Excess Costs" shall have the meaning given to it in Section 7.2.
 
2.14         "Expiry Date" shall have the meaning given to it in subsection
1(e).
 
2.15         Intentionally Deleted
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
2.16         "Hazardous Substance" means any solid, liquid, gas, sound,
vibration, ray, heat, radiation, odour, or any other substance or thing or
mixture of them which alone, or in combination, or in certain concentrations, is
or are flammable, corrosive, reactive or toxic or which might degrade or alter
(or form part of the process thereof) the quality of the environment or cause
adverse effects or be deemed detrimental to living things or to the environment
or which is or are likely to affect the life, health, safety, welfare or comfort
of human beings or animals or cause damage to or otherwise impair the quality of
soil, vegetation, wildlife or property, including, but not limited to: Bio­
Medical Waste; any radioactive materials; explosives; mold, mildew, mycotoxins
or microbial growths; urea formaldehyde; asbestos; polychlorinated biphenyl;
pesticides or any other substances declared to be hazardous or toxic under any
Environmental Laws or any other substance the removal, manufacture, preparation,
generation, use, maintenance, storage, transfer, handling or ownership of which
is subject to Environmental Laws.
 
2.17         "Landlord's Parties" shall mean Landlord's agents, managers and
management companies, servants, agents, employees or Persons for whom Landlord
is in law responsible.
 
2.18         "Landlord's Work" has the meaning given to it in Schedule "H"
attached hereto.
 
2.19         "Lands" means the lands described in Schedule "A".
 
2.20         "Last Year's Rent" means the Rent payable for the period of the
last twelve (12) months of the Term.
 
2.21         "Laws" means all statutes, regulations, by laws, orders, rules,
requirements and directions of all federal, provincial, municipal and other
governmental authorities and other public authorities having jurisdiction, and
includes Environmental Laws.
 
2.22         "Leasable Areas" means all areas and spaces of the Project to the
extent designated or intended from time to time by Landlord to be leased to
tenants, whether leased or not, but excluding the following, to the extent the
same may exist from time to time, and whether or not the same are leased from
time to time or all the time: the Parking Facility and service areas and
facilities which may be leased or licensed from time to time.
 
2.23         "Lease" means this Lease, including all schedules attached hereto.
 
2.24         "Leasehold Improvements", where used in this Lease, includes
without limitation, all fixtures, improvements, installations, alterations and
additions from time to time made, erected or installed in or about the Premises,
including any of the same which pre-exist this Lease, and including all
telecommunications and computer and other technology wiring, conduits and the
like (located in and/or serving the Premises), and all supplemental heating,
ventilating air conditioning and humidity control ("HVAC") equipment, and
includes all cabling, conduits, connections and attachments associated therewith
(located in and/or serving the Premises) as well as the following, whether or
not any of the same are in fact Tenant's fixtures or trade fixtures and whether
or not they are easily disconnected and moveable: doors, partitions and
hardware; mechanical, electrical and utility installations; carpeting, drapes,
other floor and window coverings and drapery hardware; decorations; HVAC
equipment; lighting fixtures; built in furniture and furnishings; counters in
any way connected to the Premises or to any utility services located therein.
The only exclusions from "Leasehold Improvements" are· free standing furniture,
trade fixtures, equipment not in any way connected to the Premises or to any
utility systems located therein and, notwithstanding the immediately foregoing,
furniture systems. Except as expressly indicated herein to the contrary,
Leasehold Improvements shall include Non-Standard Leasehold Improvements, as
hereinafter defined.
 
2.25         Intentionally Deleted.
 
2.26         "Liabilities" shall have the meaning given to it in Section 13.5
hereof.
 
2.27         "Management Fee" shall mean an amount equal to up to five percent
(5%) of the amounts payable by Tenant under this Lease on account of Basic Rent,
Operating Costs and Realty Taxes.
 
2.27A       "Non-Standard Leasehold Improvements" means the following items
(including all cabling, wiring, conduit, connections and other attachments
associated therewith): creating within the Premises a large number of small
offices and corridors which change direction or discontinue; computer rooms
and/or any other raised-floor environments; roof penetrations; modifications to
the base Building standard systems (including, without limitation, the
installation of supplemental HVAC systems and modifications to the electrical,
lighting and security systems installed and/or implemented for the specific use
of the Premises); Tenant's Security System; telecommunication equipment; vaults
and, whether located within the Premises or elsewhere in the Project, any
back-up and/or emergency power supplies, antennae, satellite dishes or other
communication facilities.
 
2.28
 
 
(a)
"Operating Costs" means the aggregate of all bona fide and actual expenses and
costs of every kind determined, for each fiscal period designated by Landlord,
on an accrual basis and without duplication, incurred by or on behalf of
Landlord with respect to and for the operation, maintenance, repair, replacement
and management of the Project and all insurance relating to the Project.
Provided that if the Project is less than one hundred percent (100%) completed
or occupied for any time period, Operating Costs shall be adjusted to mean the
amount obtained by adding to the actual Operating Costs during such time
additional costs and amounts as would have been incurred or otherwise included
in Operating Costs if the Project had been one hundred percent (100%) completed,
leased and occupied as determined by Landlord, acting reasonably. Landlord shall
be entitled to adjust upward only those amounts which may vary depending on
occupancy and in no event shall this provision entitle Landlord to recover more
than Landlord actually incurs in respect of any adjusted item or require Tenant
to pay in respect of such adjusted item more than Tenant would have had to pay
had the Project been one hundred percent (100%) completed, leased and occupied.


 
4

--------------------------------------------------------------------------------

 



 
Without in any way limiting the generality of the foregoing, Operating Costs
shall include all costs in respect of the following:

 
 
(i)
all remuneration including wages and benefits of employees or contractors
(including the general manager and any other person above the level of property
manager, to the extent directly involved in the operation and supervision of the
Project (excluding, for clarification, asset manager) ("General Manager''), but
otherwise excluding personnel above the level of General Manager, or an
equivalent, in terms of responsibilities) to the extent employed or engaged in
the operation, maintenance, repair, replacement, and management of the Project
including contributions and premiums towards unemployment and Workers
Compensation insurance, pension plan contributions and similar premiums and
contributions;

 
 
(ii)
HVAC and fire sprinkler maintenance and monitoring, if any, of the Project;



 
(iii)
cleaning, janitorial services, window cleaning, waste removal and pest control;



 
(iv)
the provision of all utilities supplied to the Project and the cost of
consumption of all utilities consumed on the Project including, without
limitation, hot and cold water, gas, electricity, steam, sewer charges and any
other utilities or forms of energy;



 
(v)
landscaping and maintenance of all outside areas, including snow and ice
removal;



 
(vi)
amortization of the costs of all items which Landlord, in accordance with
reasonable accounting principles employed by owners of comparable property in
the commercial real estate industry in the Greater Toronto Area ("Real Estate
GAAP"), does not fully charge in the year incurred, over such period as
determined by Landlord in accordance with Real Estate GAAP (but at Landlord's
option not to exceed fifteen (15) years), on a straight line basis to zero, plus
interest to be calculated and paid annually on the unamortized cost of such
items in respect of which amortization is included herein at two percent (2%)
per annum in excess of the Prime Rate;



 
(vii)
all insurance which Landlord is obliged to obtain and/or which Landlord
otherwise obtains and the cost of any deductible amounts payable by Landlord in
respect of any insured risk or claim, including, but not limited to, premiums,
brokerage fees, self­ insured retentions, adjusters' fees and insurance
department costs;



 
(viii)
policing, supervision, security and traffic control;



 
(ix)
all maintenance, repairs and replacements in respect of the Project and all
machinery, furniture, furnishings, equipment, facilities, systems, property and
fixtures located therein;



 
(x)
engineering, accounting, legal and other consulting and professional services
related to the Project, including the cost of preparing and verifying statements
respecting Operating Costs and Realty Taxes;



 
(xi)
signs including, without limitation, the cost of all repairs, maintenance and
rental charges in respect thereof;



 
(xii)
business taxes, if any, on Common Facilities, Realty Taxes charged against or in
respect of or reasonably allocated by Landlord to Common Facilities and the
amount, if any, of Realty Taxes charged against the Project in excess of the
amount of Realty Taxes in the aggregate, charged against or allocated by
Landlord to Leasable Areas;



 
(xiii)
contribution, as determined by Landlord, acting reasonably and bona fide, on
account of all costs in the nature of those included in Operating Costs and/or
Realty Taxes in respect of all shared facilities and services including items
such as business park signage and landscaping related thereto and any other such
items for the benefit of the Project and other properties in the vicinity which
will be shared by users of the Project and the users of any other properties
which are located in the vicinity of the Project and all costs in the nature of
Operating Costs incurred by Landlord in consequence of its interest in the
Project such as landscaping of municipal areas, maintaining, cleaning, and
clearing of ice and snow from municipal sidewalks, adjacent properties and the
like and all charges and amounts payable under a reciprocal cost sharing
agreements with the owners of any other buildings or structures which are
located in the vicinity of to the Project;



 
(xiv)
Capital Taxes, to the extent payable by Landlord or the owners of the Project
(it being hereby acknowledged that, as at the date of this Lease, Landlord is
not responsible for paying Capital Taxes);



 
(xv)
Sales Taxes payable by Landlord on the purchase of goods and services included
in Operating Costs (excluding any such Sales Taxes which are available to and
claimed by Landlord as a credit or refund in determining Landlord's net tax
liability on account of Sales Taxes, but only to the extent that such Sales
Taxes are included in Operating Costs);


 
5

--------------------------------------------------------------------------------

 



 
(xvi)
the fair rental value (having regard to rentals prevailing from time to time for
similar space) of space occupied by Landlord or others for management,
supervisory, administrative or operational purposes relating to the Project,
wherever located, and which would be a Leasable Area, if located in the Project,
allocated on a proportionate basis among the properties serviced by personnel
occupying such space, and all office expenses incurred therein;



 
(xvii)
costs and expenses of environmental site reviews and investigations;



 
(xviii)
all costs incurred by Landlord for the purpose or intent of investigating or
reducing any Operating Costs, Realty Taxes or other taxes, whether or not
Operating Costs, Realty Taxes or other taxes are in fact reduced, and costs
incurred for the purpose of allocating Realty Taxes and/or utilities among
Tenant and other occupants of the Project;



 
(xix)
interest on deposits paid by Landlord to the supplier of a utility at a rate
which shall be two percent (2%) per annum in excess of the Prime Rate; and



 
(xx)
the amount of any deposits paid to a utility supplier lost by Landlord as a
result of any bankruptcy of any utility supplier amortized over a period of
three (3) years from the date of such bankruptcy and interest thereon at a rate
of two percent (2%) in excess of the Prime Rate.



 
(b)
Operating Costs, however, shall be reduced by the following:



 
(i)
proceeds of insurance and damages paid by third parties in respect of and to the
extent of costs included in Operating Costs as set forth above;



 
(ii)
contributions, required to be made pursuant to agreements in existence from time
to time, from parties other than tenants of the Project, if any, in respect of
their sharing the use of Common Facilities, such as shared driveways, for the
purpose of defraying Operating Costs, but not including in such contributions
rent or fees charged directly for the use of any Common Facilities such as
parking fees, if any;



 
(iii)
all refunds, rebates, volume credits received by Landlord from any supplier of
services, materials, equipment or utilities relating to the Project, to the
extent relating to costs otherwise included in Operating Costs.



 
(c)
Operating Costs, however, shall exclude the following:



 
(i)
Realty Taxes except to the extent included as set forth above (the intent being
not to duplicate Tenant's obligations in respect thereof pursuant to other
provisions of this Lease) and the Excluded Taxes (as hereinafter defined);



 
(ii)
expenses incurred by Landlord in respect of other tenants' leasehold
improvements;



 
(iii)
costs of repairs or replacements to the extent that such costs are recovered by
Landlord pursuant to construction warranties;



 
(iv)
costs of utilities consumed in respect of Leasable Areas, if separately charged
to tenants of the Building, to be determined by separate meters where
practicable or by Landlord acting reasonably (the intent being not to duplicate
the amounts included in Operating Costs with amounts charged pursuant to Article
9 of this Lease and comparable provisions in other leases of premises in the
Project);



 
(v)
ground rent and the purchase price of the acquisition of the Project and
financing payments in respect thereof;



 
(vi)
commitment, stand-by, finance, mortgage and interest charges on the debt of
Landlord;



 
(vii)
amounts expended by Landlord for advertising and promotion (including the costs
of commissions, advertising and legal expenses) and the costs of inducements
(including Landlord's work) and all other costs incurred in connection with the
leasing of premises in the Building, or any part of the Project;



 
(viii)
bad debts and any collection and legal costs associated with the same;



 
(ix)
costs of the Landlord's Work, if any;



 
(x)
all costs and expenses incurred as a result of the negligent or wrongful wilful
acts or omissions of Landlord or Landlord's Parties or as a result of any breach
or violation or non-performance by the Landlord of any covenant, term or
provision of this Lease or any other agreement entered into by Landlord in
respect of the Project or any component thereof (together "Wrongful Acts"), to
the extent that such costs exceed what would otherwise have been included in
Operating Costs but for such Wrongful Acts;


 
6

--------------------------------------------------------------------------------

 



 
(xi)
all costs and expenses of all major repairs and replacements (a major repair or
replacement for this purpose is one where the cost of any one of the same
exceeds ten percent (10%) of the Operating Costs in the year incurred) to the
weight-bearing portions of the structure of the Project, as determined by
Landlord's structural engineer, being the foundation, weight bearing walls, roof
(excluding the roof membrane), subfloor and structural columns and beams of the
Project (the "Structure") if not occasioned by the fault of Tenant or Tenant
Parties, in which case Tenant shall, except as is otherwise expressly provided
for in this Lease, be responsible for the same;



 
(xii)
any property management fees paid by the Landlord to any third party property
management firm engaged by Landlord to provide property management services
above the level of General Manager for the Project, it being acknowledged that
such fees are included in the Management Fee;



 
(xiii)
all fines, suits, claims, demands, actions, costs, charges and expenses of any
kind or nature made necessary by Landlord's non-compliance with applicable Laws
in existence as at the date hereof;



 
(xiv)
any costs directly charged to other tenants of the Project for services, costs
and expenses solely attributable to the account of such tenants;



 
(xv)
any costs which would otherwise be included in Operating Costs but consists of
any amount paid to a corporate affiliate, parent or subsidiary of Landlord to
the extent such amount is materially in excess of the fair market value of the
said item or service were the expense incurred in an arm's length transaction;



 
(xvi)
all capital costs and expenses incurred with respect to the initial acquisition,
development or construction of the Project or any expansion thereof (including,
without limitation, any depreciation or amortization of any such costs and
expenses);



 
(xvii)
the cost of all repairs and replacements as a result of faulty construction or
design or inferior or deficient materials or workmanship to the Project or any
part thereof, to the extent covered by any Warranty during the applicable
Warranty Period as those terms are defined in Section 1 of Schedule "H" hereto;



 
(xviii)
all costs and expenses incurred with respect to leasing or re-leasing any vacant
space in the Project;



 
(xix)
the cost of enforcing the leases of other tenants of the Project;



 
(xx)
any administration fees other than the Management Fee; and



 
(xxi)
the costs of removal, remediation and/or clean-up of Hazardous Substances.

 
 
(d)
Landlord, acting reasonably, shall have the right to allocate Operating Costs or
any portion or portions thereof to such portion or portions of the Building or
the Project as Landlord shall determine.

 
2.29         ''Parking Facilities" means any parking areas and facilities and
any other similar service areas and facilities located on the Lands and serving
the Project.
 
2.30         ''Permitted Transferee" has the meaning given to it in subsection
14.1(c).
 
2.31         "Person" means any Person, firm, partnership or corporation, or any
group or combination of Persons, firms, partnerships or corporations.
 
2.32         ''Premises" shall have the meaning given to it in subsection 1(a),
approximately as shown outlined on the floor plan(s) attached hereto as Schedule
"B". The purpose of Schedule ''B" is to show the approximate location of the
Premises and the contents thereof are not intended as a representation of any
kind as to the precise size or dimensions of the Premises or any other aspects
of the Project. The Rentable Area of the Premises is as estimated in subsection
l(g). The Premises shall include, without limitation, all Leasehold Improvements
and the interior faces of permanent walls (including entrance and exit doors)
and windows and all services, equipment and systems located in the Premises and
which exclusively serve the Premises but excluding base building equipment and
services (including, without limitation, electrical, mechanical and plumbing
systems and equipment) which serve Leasable Areas in the Building ("Base
Building Services"). The Premises shall extend from the structural sub-floor to
the structural ceiling, subject to the exclusion for Base Building Services, and
excluding, for clarification, the exterior faces of the perimeter walls and
windows.
 
2.33         "Prime Rate" means the rate of interest known as the prime rate of
interest charged by Landlord's bank in Toronto (or in the case of Section 8(b)
of Schedule "C" of this Lease the Tenant's bank in Toronto) which serves as the
basis on which other interest rates are calculated for Canadian dollar loans in
Ontario from time to time.

 
7

--------------------------------------------------------------------------------

 

2.34         "Project" means the Lands, the Building and all other buildings,
structures, improvements, equipment and facilities of any kind erected or
located thereon from time to time.


2.35         "Proportionate Share" means a fraction which has as its numerator
the Rentable Area of the Premises and which has as its denominator the aggregate
Rentable Area of Leasable Areas within the Project or Building or such portion
or portions thereof to which Landlord, acting reasonably and equitably, shall
allocate such items of which Tenant is required to pay the Proportionate Share,
all as determined by Landlord, acting reasonably and equitably, subject to
adjustment pursuant to Section 7.2(b). For the purpose of determining the
denominator as aforesaid, the Rentable Area of all Leasable Areas within the
Project or Building shall be determined in the same manner as the Rentable Area
of the Premises as set forth in Section 2.38 below.


2.36         "Realty Taxes" means all taxes, rates, duties, levies, fees,
charges, local improvement rates, imposts charges, levies and assessments
whatever, including school taxes, water and sewer taxes, extraordinary and
special assessments and all rates, charges, excises or levies, whether or not of
the foregoing nature (collectively "Taxes"), and whether municipal, provincial,
federal or otherwise, which may be levied, confirmed, imposed, assessed, charged
or rated against the Project or any part thereof or any furniture, fixtures,
equipment or improvements therein, or against Landlord in respect of any of the
same or in respect of any rental or other compensation receivable by Landlord
and/or the owners of the Project in respect of the same, including all of such
Taxes which may be incurred by or imposed upon Landlord and/or the owners of the
Project or the Project in lieu of or in addition to the foregoing including,
without limitation, any Taxes on real property rents or receipts as such (as
opposed to a tax on such rents as part of the income of Landlord), any Taxes
based, in whole or in part, upon the value of the Project, any commercial
concentration or similar levy in respect of the Project. For clarification,
Realty Taxes shall not include the following (together the "Excluded Taxes"):
(i) any taxes personal to Landlord such as income tax, corporate tax, business
tax, profit tax, inheritance tax, gift tax or estate tax; (ii) any penalties or
fines incurred as a result of Landlord's late payment of same, provided Tenant
has in fact remitted such Realty Taxes as and when required hereby and provided
same are not being bona fide contested and/or withheld by Landlord; and (iii)
any levies imposed under or pursuant to the Planning Act or the Development
Charges Act or any successor statute thereto and any other municipal improvement
charges and costs including, without limitation, land improvement levies,
development charges and local improvement rates to the extent. any of the same
are incurred in respect of the initial development of the Project or any
additions thereto.


2.37         "Rent" shall have the meaning given to it in Section 5.1.


2.38         "Rentable Area" of the Premises shall be calculated in accordance
with the American National Standard for Measuring Floor Area in Office Buildings
in effect as at the date hereof being ANSI/BOMA Z65.1-1996. Every other Rentable
Area shall be as determined by the Architect from time to time in the same
manner as the Rentable Area of the Premises and each such determination shall be
binding upon the parties hereto absent manifest error and the cost of which
determination shall be included in Operating Costs.


2.39         "Rent Deposit Agreement(s)" shall mean the Rent Deposit
Agreement(s), if any, provided pursuant to this Lease.
 
2.40         "Sales Taxes" means all goods and services, business transfer,
multi-stage sales, sales, use, consumption, value-added or other similar taxes
imposed by any federal, provincial or municipal government upon Landlord or
Tenant in respect of this Lease, or the payments made by Tenant hereunder or the
goods and services provided by Landlord hereunder including, without limitation,
the rental of the Premises and the provision of administrative services to
Tenant hereunder.


2.41         Intentionally Deleted.


2.42         "Substantially Complete", when applied to any Landlord's Work,
means sufficiently completed to the point where Tenant may lawfully commence and
proceed in the ordinary course with Tenant's Work without undue interference by
Landlord. "Substantially Completed" and "Substantial Completion" shall have
corresponding meanings.


2.42A       "Tenant's Business Hours" means the hours from 7:00 a.m. to 12:30
a.m. Monday through Friday and 8:00a.m. to 6:30p.m. on Saturdays as such hours
maybe extended by the Tenant from time to time excluding holidays and subject to
applicable Laws.


2.43         ''Tenant's Parties'' shall mean any Transferee or any of Tenant's
or Transferee's servants, agents, employees, licensees, sub tenants,
concessionaires or Persons for whom Tenant or the Transferee or any of them are
in law responsible.


2.44         ''Tenant's Work'' has the meaning given to it in Schedule "H"
attached hereto.


2.45         ''Term" shall have the meaning given to it in subsection l(b)
hereof, as same may be extended pursuant to Section 7 of Schedule "C".


3.           NET LEASE
 
3.1           Net Lease
 
It is the intent of the parties hereto that, except as expressly herein set out,
this Lease be a lease that is absolutely net to Landlord, and that Landlord
shall not be responsible for any expenses or obligations of any kind whatsoever
in respect of or attributable to the Premises or the Project.

 
8

--------------------------------------------------------------------------------

 

4.           LEASE OF PREMISES
 
4.1           Premises
 
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises.
 
4.2           Term
 
The Term of this Lease shall commence on the Commencement Date and expire on the
Expiry Date.
 
4.3           Acceptance of Premises
 
Tenant accepts the Premises in the state and condition in which they are
received from Landlord "as is", except only to the extent of any deficiency in
Landlord's Work in respect of the Premises, if any, expressly and particularly
set out in a written deficiency list given by Tenant to Landlord within six (6)
months after the Commencement Date, subject to any defect not readily
discoverable within such period of six (6) months. Without limiting Landlord's
obligations hereunder, Tenant shall use reasonable commercial efforts to notify
Landlord of any deficiency in Landlord's Work which comes to its attention
(excluding for greater certainty latent defects) on a timely basis. The
foregoing shall not relieve Landlord from any of its maintenance, repair and
replacement obligations specified in this Lease.


4.4           Licence to Use Common Facilities
 
Subject to all other relevant provisions of this Lease, Landlord grants to
Tenant the non-exclusive licence during the Term to use for their intended
purposes, in common with others entitled thereto, such portions of the Common
Facilities as are reasonably required for the use and occupancy of the Premises
for their intended purpose.
 
4.5           Quiet Enjoyment
 
Subject to all of the terms of this Lease and subject to Tenant's paying all
Rent and performing all obligations whatsoever as and when the same are due to
be paid and performed by Tenant, Tenant may peaceably possess and enjoy the
Premises for the Term without interruption by Landlord or any Person claiming
by, from or under Landlord. Subject to Landlord's rules and regulations and
security requirements in effect from time to time, and further, subject to force
majeure, maintenance requirements and requirements to repair and/or replace
Project systems and infrastructure, Tenant shall be provided access to the
Premises twenty-four (24) hours per day, seven (7) days per week, three hundred
and sixty-five (365) days each year.
 
4.6           Fixturing of Premises
 
Tenant shall use commercially reasonable efforts, to fixture the Premises and
commence business thereon, by the Commencement Date.
 
5.           RENT
 
5.1           Tenant to Pay
 
Tenant shall pay in lawful money of Canada at par at such address as shall be
designated from time to time by Landlord Basic Rent and Additional Rent (all of
which is herein sometimes referred to collectively as "Rent") as herein provided
without any deduction, set-off or abatement whatsoever, except as is otherwise
expressly provided for in this Lease, Tenant hereby agreeing, save as aforesaid,
to waive any rights it may have pursuant to the provisions of Section 35 of the
Commercial Tenancies Act (Ontario) or any other statutory provision to the same
or similar effect and any other rights it may have at law to set-off. On the
Commencement Date and the first day of each year thereafter and at any time when
required by Landlord, Tenant shall deliver to Landlord as requested by Landlord
either post dated cheques or a requisition for a pre authorized debit from
Tenant's bank account in such form as reasonably required by Landlord, for all
payments of Basic Rent and estimates by Landlord of Additional Rent or any
portions thereof payable during the balance of such fiscal period.
Notwithstanding the· foregoing, so long as Tenant is Loyalty Management Group
Canada Inc. or a Permitted Transferee, the preceding sentence shall not apply
and it is agreed and understood that Landlord shall not be entitled, nor have
the right to request that Tenant pay Basic Rent or Additional Rent by way of
either post-dated cheques or pre-authorized debit from Tenant's account during
the Term or any Extension Term(s).
 
5.2           Rent and Management Fee
 
 
(a)
Tenant shall pay to Landlord Basic Rent in equal monthly instalments in advance
on the first day of each month during the Term.



 
(b)
In addition to Basic Rent, Tenant shall pay to Landlord as Additional Rent: (i)
all other amounts as and when the same shall be due and payable pursuant to the
provisions of this Lease (all of which shall be deemed to accrue on a per diem
basis); (ii) all other amounts payable pursuant to any other agreement or
obligation between Landlord and Tenant in respect of the Premises as and when
the same shall be due and payable; and (iii) the Management Fee. Tenant shall
promptly deliver to Landlord upon request evidence of due payment of all
payments of Additional Rent required to be paid by Tenant hereunder, to the
extent same are payable to other than Landlord.


 
9

--------------------------------------------------------------------------------

 



5.3           Deemed Rent and Allocation


 
(a)
If Tenant defaults in payment of any Rent (whether to Landlord or otherwise) or
any Sales Taxes as and when the same are due and payable hereunder, Landlord
shall have the same rights and remedies against Tenant (including rights of
distress and the right to accelerate Rent in accordance with Section 16.1) upon
such default as if such sum or sums were Rent in arrears under this Lease. All
Rent and Sales Taxes shall, as between the parties hereto, be deemed to be Rent
due or Sales Taxes due on the dates upon which such sum or sums were originally
payable pursuant to Section 5.1 of this Lease.



 
(b)
No payment by Tenant or acceptance of payment by Landlord of any amount less
than the full amount payable to Landlord, and no endorsement, direction or note
on any cheque or other written instruction or statement respecting any payment
by Tenant shall be deemed to constitute payment in full or an accord and
satisfaction of any obligation of Tenant and Landlord may receive any such
lesser amount and any such endorsement, direction, note, instruction or
statement without prejudice to any of Landlord's other rights under this Lease
or at law, whether or not Landlord notifies Tenant of any disagreement with or
non acceptance of any amount paid or any endorsement, direction, note,
instruction or statement received.



 
(c)
Tenant agrees that Landlord may, at its option to be exercised by written notice
to Tenant at any time, and without regard to and notwithstanding any
instructions given by or allocations in respect of such amounts made by Tenant,
apply all sums received by Landlord from Tenant or any other Persons in respect
of any Rent to any amounts whatsoever payable by Tenant and it is further agreed
that any allocation made by Landlord, on its books and records or by written
notice to Tenant or otherwise, may subsequently be re-allocated by Landlord as
it may determine in its sole discretion, and any such allocation and
re-allocation from time to time shall be final and binding on Tenant unless and
to the extent subsequently re-allocated by Landlord.

 
5.4           Monthly Payments of Operating Costs and Realty Taxes
 
 
(a)
Landlord may from time to time by written notice to Tenant estimate any
amount(s) payable by Tenant pursuant to any provisions of this Lease for the
then current or the next following fiscal period, provided that Landlord may, in
respect of any particular item, shorten such fiscal period to correspond to a
shorter period within any fiscal period, where such item, for example Realty
Taxes, is payable in full by Landlord over such shorter period. The amounts so
estimated shall be payable by Tenant in advance in equal monthly installments
over the fiscal period, such monthly installments being payable on the same day
as the monthly payments of Basic Rent. Landlord may, from time to time,
designate or alter the fiscal period selected in each case. Notwithstanding the
foregoing, no change in the fiscal period shall result in Tenant paying a
greater amount than that amount which would have been payable but for such
change. As soon as practicable, not to exceed one hundred and eighty (180) days
(it being hereby acknowledged that neither party shall be relieved of its
obligations hereunder as a result of Landlord's failure to deliver such
statement within such one hundred and eighty (180) day period) after the
expiration of each fiscal period, Landlord shall make a final determination of
the amounts payable by Tenant pursuant hereto for such fiscal period and shall
furnish to Tenant, showing in reasonable detail the method by which the same has
been calculated, a statement of the actual Operating Costs and Realty Taxes for
such fiscal period ("Final Statement"). If the amount determined to be payable
by Tenant as aforesaid shall be greater or less than the payments on account
thereof made by Tenant prior to the date of such determination, then the
appropriate adjustments will be made and Tenant shall pay any deficiency to
Landlord within thirty (30) days after delivery of the Final Statement and the
amount of any overpayment shall, at Landlord's option, be paid to or credited to
the account of Tenant within thirty (30) days after the delivery of the Final
Statement. For greater certainty, the parties shall reconcile Additional Rent as
aforesaid in this Section 5.4(a) even if verification is proceeding in
accordance with the verification protocol set forth in the balance of this
Section 5.4.



 
(b)
Tenant shall have the right,' acting reasonably and bona fide, to be exercised
by written notice to Landlord within one hundred twenty (120) days after receipt
of a Final Statement for any fiscal period, to ask for further information or
clarification regarding the contents of the Final Statement and reasonable
supporting material to verify the contents thereof which is in Landlord's
possession or control (collectively, the "Additional Information"); Landlord
agrees to deliver such Additional Information to Tenant within sixty (60) days
of receipt of Tenant's written request therefore. Any request for Additional
Information made must be made by the Tenant herein or its authorized agent
("Agent") who shall be a nationally recognized chartered accounting firm and not
a firm retained by Tenant on a contingency fee or guarantee basis or similar
consulting firm that provides a guarantee of savings and, prior to receipt of
any Additional Information, Tenant and its Agent shall be required to execute
and deliver to Landlord Landlord's standard non-disclosure agreement then in
effect. If Landlord fails to deliver the Additional Information within such
sixty (60) day period, Tenant shall notify Landlord of such alleged failure to
deliver the Additional Information and, if Landlord has in fact failed to
deliver the Additional Information within such time, then Landlord shall use
commercially reasonable efforts to deliver the Additional Information as soon as
reasonably possible thereafter; and all dates hereinafter set forth shall be
correspondingly delayed to reflect the number of days between receipt of such
notice by Landlord and the delivery of the Additional Information by Landlord.
Tenant agrees that it shall not be entitled to make any inquiries or seek any
information or clarification or supporting materials regarding the contents of
any Final Statement after such period of one hundred twenty (120) days following
receipt of such Final Statement.


 
10

--------------------------------------------------------------------------------

 
 
 
 
(c)
Tenant agrees that it shall not be entitled to make any claim, including the
commencing of an action against Landlord, with respect to any Additional Rent
charges payable hereunder for any fiscal period unless such claim is made within
twelve (12) months after the date or which Landlord has delivered to Tenant a
Final Statement or Additional Information, as the case may be, for such fiscal
period; subject to any claim being made within the time as aforesaid, each Final
Statement shall be final and binding on Tenant.



 
(d)
For charges for items under Landlord's control (excluding, without limitation,
utilities, Realty Taxes and adjustments and re-assessments which may be charged
at any time after the same are charged or finalized) Landlord shall have the
right to charge for any adjustments to any of the same for any fiscal period,
but only within a period of twelve (12) months following the date of the issuing
by Landlord of the Final Statement for the fiscal period in which the cost of
the same has been incurred and charged.

 
5.5           Adjustments
 
 
(a)
All amounts of Rent payable for less than a full month or year or payable for
any period not falling entirely within the Term shall be adjusted between
Landlord and Tenant on a per diem basis.



 
(b)
All amounts of Rent determined or estimated as an amount per square foot shall
be adjusted between Landlord and Tenant based on the determination or
re-determination from time to time, of Rentable Area of the Premises or other
areas within the Project. The effective date of adjustment shall be: (i) in the
case of the initial leasing of the Premises, the Commencement Date; (ii) in the
case of a reconfiguration of areas within the Project, the effective date of
such reconfiguration; and (iii) in the case of error, the date upon which such
error became known to the parties.

 
6.           TAXES
 
6.1           Payment of Taxes
 
Landlord shall have the right to require Tenant to pay Realty Taxes and any
other taxes which are Tenant's responsibility as set out herein to the relevant
taxing authority or Landlord shall have the right to pay any such Realty Taxes
or other taxes directly to such taxing authority without thereby affecting
Tenant's obligation to pay or contribute to such Realty Taxes or other taxes. To
the extent Realty Taxes are actually received by Landlord from Tenant, and
subject to Landlord's rights herein to be able to contest or withhold same,
Landlord shall pay same to the relevant taxing authority.
 
6.2           Taxes Payable by Tenant
 
Tenant shall pay to Landlord or the relevant taxing authority, as required by
Landlord, all Realty Taxes levied, confirmed, imposed, assessed or charged
(herein collectively or individually referred to as "charged") against or in
respect of the Premises and all furnishings, fixtures, equipment, improvements
and alterations in or forming part of the Premises, and including, without
limiting the generality of the foregoing, any such Realty Taxes charged against
the Premises in respect of Common Facilities.
 
6.3           Determination of Tenant's Taxes
 
Whether or not there is a separate bill for Realty Taxes charged against the
Premises or a separate assessment, the Realty Taxes charged against the Premises
shall be determined by Landlord and the cost of making such determination shall
be included in Operating Costs. In making such determination Landlord shall have
the right, but not the obligation, to allocate Realty Taxes to the Premises and
all other portions of the Project by using such criteria as Landlord, acting
reasonably and in consultation with its independent tax consultant, shall
determine to be relevant including, without limitation:


 
(a)
the then current established principles of assessment used by the relevant
assessing authorities;



 
(b)
assessments of the Premises and any other portions of the Project in previous
periods of time;



 
(c)
the Proportionate Share;



 
(d)
any act, religion or election of Tenant or any other occupant of the Project
which results in an increase or decrease in the amount of Realty Taxes which
would otherwise have been charged against the Project or any portion thereof;



 
(e)
the quality of construction, use, location within the Project or income
generated by the Premises and/or the assessor's valuation of the Premises or
Project; and



 
(f)
tax classifications of tenants in the Project, as determined by Landlord.

 
Notwithstanding any other contrary provisions of this Lease, if, at any time
during a fiscal period, any part of the Project is not one hundred percent
(100%) occupied, the Realty Taxes shall be allocated by Landlord to the
Building(s), the Common Facilities and the other components of the Project
without regard to any credits which may be received or receivable by Landlord in
respect of any vacant premises within the Project and without regard to any
reduced tax rate for such vacant premises. Landlord may use an expert to assist
it in making such determination and allocation and all cost incurred in so doing
shall be included in Operating Costs.

 
11

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, where there is a separate bill for Realty Taxes
charged against the Premises or a separate assessment of the Premises, Tenant
shall pay all Realty Taxes charged against the Premises based upon such separate
bill or assessment, as well as the Proportionate Share of the amount by which
all Realty Taxes charged against the Project exceeds Realty Taxes charged
against Leasable Areas in the Project.
 
6.4           Business Taxes and Sales Taxes


 
(a)
Tenant shall pay as and when the same are due and payable all taxes, if any,
reasonably allocated by Landlord which are attributable to the personal
property, trade fixtures, income, occupancy, sales or business of Tenant or any
other occupant of the Premises and to the use of the Premises by Tenant or any
other occupant, whether or not charged against Landlord or the Premises.



 
(b)
Tenant shall pay to Landlord when due all Sales Taxes imposed on Landlord or
Tenant, in respect of this Lease.

 
6.5           Tax Bills and Assessment Notices
 
Tenant shall promptly deliver to Landlord forthwith upon Tenant's receiving the
same:

 
(a)
copies of all assessment notices, tax bills and any other documents received by
Tenant related to Realty Taxes chargeable against or in respect of the Premises
or the Project; and



 
(b)
receipts for payment of Realty Taxes and business taxes, if any, payable by
Tenant directly to the taxing authority pursuant hereto.

 
On or before the expiry of each fiscal period, Tenant shall provide to Landlord
evidence satisfactory to Landlord that all Realty Taxes and business taxes, if
any, payable by Tenant directly to the taxing authority pursuant to the terms
hereof up to the expiry of such fiscal period, including all penalties and
interest resulting from late payment of Realty Taxes and business taxes, have
been duly paid.
 
6.6           Contest of Realty Taxes
 
 
(a)
Realty Taxes, or the assessments in respect of Realty Taxes, which are the
subject of any contest by Landlord shall nonetheless be payable by Tenant in
accordance with the foregoing provisions hereof provided, however, in the event
Tenant shall have paid any amount in respect of Realty Taxes in excess of the
amount ultimately found payable as a result of the disposition of any such
contest, and Landlord receives a refund in respect thereof, the appropriate
amount (net of all costs incurred in obtaining such refund) of such refund shall
be credited to the account of Tenant or paid to Tenant, net of any amounts then
owing by Tenant to Landlord, where the Term has expired without renewal.
Landlord's obligation to credit or pay such amounts shall survive the expiry or
earlier termination of the Term.



 
Landlord may contest any Realty Taxes with respect to the Premises or any part
or all of the Project and appeal any assessments related thereto and may
withdraw any such contest or appeal or may agree with the relevant authorities
on any settlement, compromise or conclusion in respect thereof and Tenant
consents to Landlord's so doing. Tenant will co-operate with Landlord in respect
of any such contest and appeal and shall make available to Landlord such
information in respect thereof as Landlord requests. Tenant will execute
forthwith on request all consents, authorizations or other documents as Landlord
requests to give full effect to the foregoing.



 
If Tenant desires to contest any Realty Taxes or appeal any assessments related
thereto collectively "Tax Appeal") it shall not do so without obtaining the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, provided that Tenant shall not perform a Tax Appeal if Landlord is
going to be doing so. If Tenant does perform a Tax Appeal, Tenant shall
indemnify Landlord against all costs, fines, liabilities or damages, including,
without limitation, any adverse results, incurred by Landlord or any other
occupant of the Project arising out of such contest or appeal by Tenant. While
any such Tax Appeal by Tenant is in progress, Tenant shall continue to pay
Realty Taxes as if such Tax Appeal had not been commenced.



 
(b)
At Landlord's sole option, in lieu of including the same in Operating Costs,
Tenant shall pay, as Additional Rent, its share of the costs of investigating
and contesting Realty Taxes and/or assessments on the following basis: (i)
Proportionate Share; (ii) as allocated based on Realty Taxes payable by Tenant
pursuant hereto; or (iii) based on any tax savings realized as a result of such
investigation and contesting of Realty Taxes and/or assessments in respect
thereof

 
7.           OPERATING COSTS
 
7.1           Tenant's Payment of Operating Costs
 
Tenant shall pay to Landlord the Proportionate Share of Operating Costs.

 
12

--------------------------------------------------------------------------------

 

 


7.2           Excess Costs
 
 
(a)
It: by reason of:

 
 
(i)
the particular use or occupancy of the Premises or any of the Common Facilities;
or



 
(ii)
the requirement for any services beyond building standard services, such as,
without limitation, waste removal;

 
 
additional costs in the nature of Operating Costs such as, without limitation,
costs of: insurance (including insurance increases incurred by tenants of the
Project); security; after-hours services; and/or waste disposal, are incurred in
excess of the costs which would otherwise have been incurred for such items,
then Landlord shall have the right, but not the obligation, to determine such
excess costs on a reasonable basis ("Excess Costs") and require Tenant to pay
such Excess Costs, plus fifteen percent (15%) of the amount thereof.

 
 
(b)
If Tenant or any other tenant of the Project, pursuant to its lease or otherwise
by arrangement with Landlord, provides at its cost any goods or services the
cost of which would otherwise be included in Operating Costs, or if any goods or
services the cost of which is included in Operating Costs benefit any portion of
the Project to a materially greater or lesser extent than any other portion of
the Project, then either the denominator for determining a Proportionate Share,
or alternatively the amount of Operating Costs, may be adjusted as determined by
Landlord, at its option, to provide for the equitable allocation of the cost of
such goods and services among the tenants of the Project.

 
8.           USE OF PREMISES
 
8.1           Permitted Use
 
Tenant covenants that it shall not use and shall not cause, suffer or permit the
Premises to be used for any purpose other than as described in subsection l (i)
hereof Tenant acknowledges that Landlord is making no representation or warranty
as to Tenant's ability to use the Premises for its intended use and Tenant
shall, prior to executing this Lease, perform such searches and satisfy itself
that its use is permitted under all applicable Laws and that Tenant will be able
to obtain an occupancy permit, if required.
 
8.2           Conduct of Business
 
Tenant shall conduct its business in the Premises in a reputable manner, in
keeping with the Building Standard.
 
8.3           Tenant's Fixtures
 
The trade fixtures, furnishings and equipment installed by Tenant shall be at
least equal to the Building Standard. Tenant shall not remove any trade fixtures
or other contents from the Premises during the Term except that Tenant may,
provided it is not in default beyond any applicable cure period, remove trade
fixtures or contents in the ordinary course of business or for the purpose of
replacing them with others at least equal in value and function to those being
removed.


8.4           Signs
 
Except as permitted by Section 5 of Schedule "C", Tenant shall not erect,
install or display any sign or display on or visible from the exterior of the
Premises except for one building standard sign on or at (as applicable) the main
entry door to the Premises to be installed by Landlord at Landlord's cost for
initial installation only (it being hereby acknowledged and agreed that any
modifications to such initial installation shall be installed by Landlord at
Tenant's cost to be paid forthwith upon request).
 
8.5           Prohibited Uses
 
Tenant shall not cause, suffer or permit the Premises or any part thereof to be
used at any time during the Term for any of the following sales, businesses or
activities:
 
 
(a)
any retail or wholesale sales activities which require attendance b)' customers
at the Premises for pick up or payment;



 
(b)
any auction other than on-line auctions;



 
(c)
any sale of tickets for theatre or other entertainment events or lottery tickets
which require attendance by customers at the Premises for pick up or payment;



 
(d)
any use which would result in people waiting in Common Facilities to enter the
Premises or any other type of business or business practice which would, in the
opinion of Landlord, acting reasonably and bona fide, tend to materially,
adversely lower the character or image of the Project or any portion thereof;


 
13

--------------------------------------------------------------------------------

 



 
(e)
Intentionally Deleted;



 
(f)
a school or training centre of any kind, (provided that this sub clause (f)
shall not be applicable to Loyalty Management Group Canada Inc. and/or Permitted
Transferee in connection with its use expressly permitted hereby); or



 
(g)
any use which might:

 
 
(i)
result in an actual or threatened cancellation of or adverse change in any
policy of insurance of Landlord or others on or related to the Project or any
part or contents thereof; or



 
(ii)
be prohibited by any policy of insurance of Landlord or any others in force from
time to time in respect of the Project or any part or contents thereof.

 
The inclusion of the foregoing provisions of this Section 8.5 shall not be
deemed to be a covenant, representation or warranty of Landlord that any of the
foregoing activities will not be authorized by Landlord to be conducted on any
part of the Project.
 
8.6           Waste Removal
 
Tenant shall not allow any refuse, garbage or any loose, objectionable material
to accumulate in or about the Premises or the Project. Tenant at its expense
shall at all times comply with Landlord's rules and regulations regarding the
separation, removal, storage and disposal of waste for the Premises. Landlord
shall have the option to take over the function of separating, removing and/or
disposing of the waste and the cost to Landlord of same shall be included in
Operating Costs. Tenant shall be responsible for all costs of removal of waste
from the Premises other than costs of routine waste removal included in
Operating Costs.
 
8.7           Waste, Nuisance and Hazardous Substances
 
 
(a)
Tenant shall not cause, suffer or permit any waste or damage to the Premises or
Leasehold Improvements, fixtures or equipment therein nor permit any overloading
of the floors thereof and shall not use or permit to be used any part of the
Premises for any dangerous, noxious or offensive activity or any activity which
involves dangerous, noxious or offensive goods and shall not do or bring
anything or permit anything to be done or brought on or about the Premises or
the Project which results in undue noise or vibration or which Landlord may
reasonably deem to be hazardous or a nuisance or annoyance (including, for
greater certainty, labour disturbances) to any other tenants or any other
Persons permitted to be on the Project (collectively "Nuisance") or which may
give rise to any Hazardous Substance in or about the Premises in excess of
quantities permitted under Laws. If Landlord determines that any Nuisance or
Hazardous Substance in excess of quantities permitted under Laws exists on or
emanates from the Premises, Tenant shall forthwith on notice remedy the same.
Tenant shall take every reasonable precaution to protect the Premises and the
Project from risk of damage by fire, water or the elements or any other cause.



 
(b)
Subject to Sections 4 and 5 of Schedule "C", Tenant shall not, and shall not
permit anyone else to, place anything on the roof of the Building or go on to
the roof of the Building for any purpose whatsoever, without Landlord's prior
written approval, which may be arbitrarily withheld in Landlord's sole
discretion.



 
(c)
Tenant shall not use any advertising, transmitting or other media or devices
which can be heard, seen, or received outside the Premises, except for usual
business communications such as facsimile transmission, e-mail and internet use;



 
(d)
Tenant shall be solely responsible for, and shall indemnify and save harmless
Landlord and Landlord's Parties, from and against all Liabilities caused by or
resulting from any Hazardous Substance at any time on or affecting the Premises
or the Project resulting from (i) any act or omission of Tenant or any Tenant's
Parties on the Project, or (ii) any act or omission of Tenant or any other
Person on the Premises (save and except Landlord and Landlord's Parties), or
(iii) save and except to the extent caused by Landlord and Landlord's Parties,
any activity or substance on or generated from the Premises during the Term, and
any period prior to the Term during which the Premises were used or occupied by
or under the control of Tenant and any period of time following the Expiry Date
that Tenant and/or Tenant's Parties use or occupy the Premises for any purpose,·
and Tenant shall be responsible for the clean-up and removal of any of the same
and any Liabilities caused by the occurrence, clean-up or removal of any of the
same, and Tenant shall indemnify Landlord in respect thereof;



 
(e)
As at the date hereof, to the best of the information, knowledge and belief of
the individuals executing this Lease on behalf of Landlord, without due inquiry,
Landlord is not in receipt of any notice of non-compliance of the Project with
any Laws which are not in the process of being remedied;



 
(f)
Notwithstanding anything contained in this Lease to the contrary, Tenant shall
not be liable for any Hazardous Substances: (i) at any time on or affecting the
Premises or the Project resulting from any act or omission of Landlord or any
Landlord's Parties; (ii) at any time on or affecting the Project other than the
Premises resulting from any act or omission of any party other than Tenant or
any Tenant's Parties; or (iii) which existed in the Premises or the Project and
were in contravention of applicable Laws as at the date upon which Tenant
assumed possession of all or any portion of the Premises for any purpose;


 
14

--------------------------------------------------------------------------------

 



 
(g)
Tenant acknowledges having received from Landlord a copy of its confidential
Phase I Environmental Site Assessment prepared by Golder Associates Ltd. dated
April, 2004 (the "ESA''), relating to the Lands and a number of other properties
in the vicinity thereof; Tenant shall retain such· ESA in strict confidence, but
shall be permitted to provide a copy thereof to its professional advisors, on a
"need to know" basis, provided that such advisors retain the same in strict
confidence.

 
8.8           Compliance with Laws
 
 
(a)
Tenant shall use the Premises, and shall perform all maintenance, repairs and
replacements thereto, in such manner as shall be required by or in compliance
with all applicable Laws.



 
(b)
Tenant shall provide Landlord with evidence satisfactory to Landlord acting
reasonably that Tenant has obtained and is complying with the terms of all
applicable licenses, approvals and permits from time to time.



 
(c)
Notwithstanding the foregoing, Landlord shall be responsible at its sole cost
and expense for any remediation required by Laws in respect of any work done by
it or on its behalf in the Project (including, without limitation, in the
Premises), which was not done in compliance with the requirements of Laws in
existence at the time of the performance of such work, to the extent that the
original cost of performing such work, together with the cost of any required
remediation exceeds what would have been the costs of such work had such work
been completed in compliance with applicable Laws in the :first instance.

 
8.9           Telecom and Wireless Services
 
 
(a)
Tenant shall not utilize any telephone, data or other network and
telecommunications services (collectively, "Telecom Services") which require the
installation of any wiring or other connections or transmission services between
the Premises and any other part of the Project, without Landlord's prior written
consent, which consent shall not be unreasonably withheld or delayed, it being
acknowledged that it shall be reasonable for Landlord to withhold its consent if
there is insufficient space within the Building risers, if any, or other
conduits, to accommodate such additional Telecom Services. At Landlord's option,
any third party telecommunications service provider which is not already
providing services to other tenants of the Project shall, as a condition to
being permitted to provide such service to the Premises, enter into a license
agreement with Landlord on Landlord's standard form, entitling such party to
connect to or transmit to or from the Premises, provided that such third party
telecommunications service provider shall not be required to pay a license fee
to Landlord. Any reasonable costs incurred by Landlord in documenting such
agreement, specifically at the request of or for the benefit of Tenant, shall be
paid for by Tenant, as Additional Rent on demand.



 
(b)
Regarding the use of any Telecom Services in the Building or elsewhere on the
Project, Landlord shall be entitled to establish rules and regulations for the
use of the same by Tenant and other occupants of the Project. Tenant shall
cooperate with Landlord and all other such users, as requested by Landlord,
acting reasonably, so as to avoid or eliminate any interference caused by any
Telecom Services of Tenant in the event of any dispute between Tenant and any
other users of Telecom Services relating to the interference by Telecom Services
used by any party with those used by any other party, Landlord shall have the
authority, acting reasonably and equitably, to make any determination as to the
manner of avoiding or eliminating any such interference, and Tenant shall comply
with any such determination by Landlord.

 
8.10           Deliveries
 
All deliveries to and from the Premises, and loading and unloading of goods,
merchandise, refuse, materials and any other items, shall be made only by way of
such driveways, access routes, doorways, corridors and loading docks as Landlord
may from time to time designate and shall be subject to all applicable rules and
regulations made by Landlord from time to time pursuant to this Lease.
 
9.           SERVICES AND UTILITIES
 
9.1           Utilities, Heating and. Air Conditioning
 
 
(a)
Subject to interruption beyond its control, Landlord will provide all utility
services for normal office-type use of the Premises at all times. All expenses
relating to such usual use will, except to the extent otherwise expressly
provided herein, form part of Operating Costs and will be payable by Tenant in
accordance with the applicable provisions of this Lease.·



 
(b)
As at the date hereof, hydro supplied to the Premises is planned to be measured
by separate meters and Tenant shall pay to Landlord or to the supplier of such
utilities, as Landlord directs, the cost of such hydro consumption in the
Premises, as Additional R.ent, on the basis of such actual consumption. Unless
prohibited by the relevant utility supplier, gas and water may be sub-metered at
Tenant's request and at Tenant's cost, in which case the charges for the
consumption thereof shall be paid by Tenant to Landlord.


 
15

--------------------------------------------------------------------------------

 



 
(c)
Provided same have been constructed in accordance with Landlord's obligations in
respect of the Landlord's Work. Tenant's use of any utilities shall not exceed
the available capacity of the existing systems from time to time. If Tenant
desires at any time to obtain any such utilities or HVAC in excess of such
available capacity, Tenant may supply and install at its expense any special
wires, conduits or other equipment necessary to provide such additional capacity
subject to the prior written consent of Landlord. Provided same have been
constructed in accordance with Landlord's obligations in respect of Landlord's
Work. If consumption of utilities on the Premises should, at any time, overload
the availability capacity of the existing systems, Tenant shall be responsible
for all costs incurred by Landlord in respect of same and Tenant agrees to
indemnify and save harmless Landlord from and against any and all costs, losses,
claims, expenses, damages and liability whatsoever incurred by Landlord as a
result of the overloading of such systems.



 
(d)
To the extent any utility is not measured by way of separate· meters or
sub-meters, Landlord, acting reasonably, shall allocate the cost of same among
the various users thereof. If Landlord, acting reasonably, determines Tenant to
be an excess consumer of any such utility (not separately metered or
sub-metered) in the Premises, at Landlord's option, Tenant shall install at its
expense a separate meter or check meter to measure the consumption of same, the
type of meter and location to be as determined by Landlord.



 
(e)
To the extent not prevented as a result of Landlord's default in its obligations
under Section 9.l(f) below, Tenant shall operate the HVAC equipment within or
serving the Premises ("HVAC Units") in such manner so as to maintain such
reasonable conditions of temperature and air circulation within the Premises at
all times during the Tenant's Business Hours. Tenant shall comply with all rules
and regulations as Landlord shall make from time to time respecting the
maintenance, repair and operation of all such HVAC Units.



 
(f)
Landlord will be responsible for periodic inspection and general maintenance and
repairs of the HVAC Units so that they are able to provide at all times during
the Tenant's Business Hours reasonable conditions of temperature and air
circulation (provided that same shall not be impaired by improper air balancing
for which air balancing Tenant is responsible), within their original
specifications, the costs for which shall be included in Operating Costs,
subject to the definition thereof. In addition thereto, any replacement of the
HVAC Units which may from time to time be required, as determined by Landlord,
shall be completed by Landlord, the costs for which shall be included in
Operating Costs, subject to the definition thereof; except to the extent to
which such replacements are necessitated due to the act or omission of Tenant or
Tenant's Parties, in which event Tenant shall, except as is otherwise expressly
provided for in this Lease, be responsible for the cost of same, plus fifteen
percent (15%) of such cost as Landlord's overhead, as Additional Rent, payable
to Landlord forthwith -upon demand therefore.

 
9.2           Exclusive Supplier
 
Landlord shall have the right, to be exercised by written notice to Tenant, to
require that Landlord be the exclusive supplier, at Tenant's expense, of such
materials or services for Tenant in respect of the Premises and the Project not
otherwise expressly provided for in this Lease as Landlord may designate from
time to time ("Services") including, without limitation: any work to be
completed on the roof; replacement of tubes, bulbs and ballasts; any services
requiring drilling or otherwise penetrating floors, walls and ceilings;
janitorial services; and locksmithing . arrangements (but excluding security
arrangements). If Landlord does not require that it be the supplier of Services,
only Persons approved by Landlord, acting reasonably, may supply Services to
Tenant and the provision of such Services by such Persons shall be subject to
reasonable rules and regulations established by Landlord from time to time.
 
10.           MAINTENANCE, REPAIRS AND ALTERATIONS
 
10.1           Maintenance and Repairs of Premises
 
At all times throughout the Term, Tenant, at its sole expense, shall perform or
cause to be performed as required hereby such maintenance, repairs and
replacements to keep the interior of the Premises and all the contents thereof
to Building Standard, and in accordance with all Laws, but excluding: (i) the
maintenance, repair and replacement obligations of Landlord expressly provided
for in this Lease; (ii) reasonable wear and tear as would be permitted by a
prudent owner which in any event does not detract from the overall Building
Standard of the Premises or the function of any systems, facilities or
improvements therein; (iii) all maintenance, repairs and replacements, covered
by Warranty during the applicable Warranty Period as these terms are defined in
Section 1 of Schedule "H" hereto; (iv) all repairs and replacements to the
Premises or any part thereof to the extent that any damage is caused thereto by
the act, fault, default or negligence of Landlord or Landlord's Parties or as a
result of the breach by Landlord of any of its obligations pursuant to this
Lease or any covenant, warranty or representation of the Landlord contained in
this Lease, to the extent not covered by insurance carried by Tenant or
insurance required by the terms hereof to be carried by Tenant; and (v) all
repairs and replacements to all or any part of the Project for which the
Landlord is required to insure against under the terms of this Lease or is
otherwise insured for (together, the "Excluded Repairs"). For the purposes of
this Section 10.1 only, Premises shall not include utility rooms and base
Building mechanical and electrical systems, whether or not located within the
Premises.

 
16

--------------------------------------------------------------------------------

 

 
10.2           Approval of Repairs and Alterations
 
 
(a)
Tenant shall not make any repairs, replacements, changes, additions,
improvements or alterations (collectively "Alterations") to the Premises without
Landlord's prior written consent, which consent shall not be unreasonably
withheld unless such proposed Alterations might: (i) in any way affect the
demising walls or entrances of the Premises or Base Building Services or the
coverage of the Project for zoning purposes; or (ii) in any way affect parking
requirements for the Project, in any of which cases such consent may be withheld
unreasonably and in Landlord's sole discretion.



 
Notwithstanding anything contained in the foregoing, provided Tenant is Loyalty
Management Group Canada Inc. and/or a Permitted Transferee and is not then in
default beyond any applicable cure period, Tenant shall have the right to make
non-structural Alterations (such as painting and carpeting) without the prior
written consent of but on prior written notice to Landlord, but only so long as
such Alterations: (A) do not affect any of the items referred to in subsections
(i) and (ii) of this subsection 10.2(a); (B) do not require a building permit;
and (C) do not cost in excess of $75,000.00 for the first year of the Term,
increased annually thereafter by $1,500.00.



 
(b)
With its request for Landlord's consent, Tenant shall submit to Landlord details
of the proposed Alterations including permit-ready plans and specifications
prepared by qualified architects or engineers. Such Alterations shall be
completed in accordance with the permit-ready plans and specifications approved
in writing by Landlord and in accordance with the Tenant Design Criteria Manual,
if any, for the Project, to the extent not inconsistent with the express
provisions of this Lease.



 
(c)
All Alterations shall be planned and completed in compliance with all Laws and
Tenant shall, prior to commencing any Alterations, obtain at its expense, all
necessary permits and licenses and provide evidence thereof satisfactory to
Landlord. Tenant hereby agrees to indemnify and save harmless Landlord from and
against any damages, penalties, fines, claims, losses or liabilities whatsoever
incurred by Tenant as a result of any delays in commencing and/or completing
Alterations as a result of delays incurred in receiving required permits
therefore.



 
(d)
Tenant shall, prior to the commencement of any such Alterations which require
Landlord's prior written consent, furnish to Landlord at Tenant's expense:

 
 
(i)
such evidence as reasonably required by Landlord of the projected cost of
Alterations and Tenant's ability to pay for same as and when due; and



 
(ii)
such indemnification against costs, liens and damages as Landlord shall
reasonably require including, if required by Landlord, a performance bond in
such terms and issued by such company as shall be acceptable to Landlord in its
sole discretion in an amount at least equal to the estimated cost of such
Alterations, guaranteeing completion of such Alterations within a reasonable
time, free and clear of any liens or encumbrances.

 
 
Notwithstanding anything contained in the foregoing to the contrary, Loyalty
Management Group Canada Inc. and/or a Permitted Transferee shall not be required
to post a performance bond.



 
(e)
All Alterations shall be performed at Tenant's cost, promptly and in a good and
workmanlike manner and in compliance with Landlord's rules and regulations by
competent contractors or workmen who shall be approved by Landlord, acting
reasonably, and who shall, if necessary to avoid labour disruption, be
compatible with the labour affiliation, if any, of Landlord's contractors and
workers working in the Building.



 
(f)
Unless expressly authorized by Landlord in writing to the contrary, all
Alterations which, under applicable Laws, may not be undertaken without a
building permit, or which might affect the structure or any Base Building
Services (any of which is hereby termed a "Major Alteration") shall, at
Landlord's option, be performed at Tenant's expense by Landlord or by
contractors designated by Landlord and under Landlord's supervision and under
the supervision of a qualified architect or engineer approved by Landlord, in
advance. For each Major Alteration, Tenant shall, pay to Landlord forthwith upon
request the aggregate of:



 
(i)
the sum of all out-of-pocket amounts paid or payable by Landlord in connection
with such Major Alterations including, without limitation, the cost of such
Major Alterations and all costs incurred by any contractors, architects and/or
engineers engaged by Landlord to perform and/or supervise such Major
Alterations, prepare and/or review plans, drawings and specifications for such
Major Alterations, all of whose costs shall be reasonably competitive in the
marketplace for comparable services, comparably performed;



 
(ii)
to the extent that Landlord is utilizing its internal personnel and is not
hiring an external contractor, all reasonable charges of Landlord for its own
personnel, which charges shall be reasonably competitive in the marketplace for
comparable services, comparably provided; and



 
(iii)
ten percent (10%) of all costs incurred by Landlord pursuant to the provisions
of subsection 10.2(f)(i) above ("Supervision Fee").


 
17

--------------------------------------------------------------------------------

 



 
Notwithstanding anything contained in the foregoing to the contrary, there shall
be no Supervision Fee associated with Landlord's review and/or approval of any
of the plans, drawings and specifications for any Tenant's Work but Tenant shall
continue to be responsible for payment of the Supervision Fee on the actual cost
of any portion of Tenant's Work which constitutes a Major Alteration, to the
extent to which Landlord elects to have same performed by Landlord or by
contractors designated by Landlord and under Landlord's supervision and under
the supervision of a qualified architect or engineer approved by Landlord in
advance, and Tenant shall continue to be responsible for payment to Landlord of
all out-of-pocket costs incurred by Landlord in connection with Tenant's Work.



 
(g)
All Alterations (including Major Alterations), the making of which might disrupt
other tenants or occupants of the Project or the public, shall be performed
outside of Business Hours, except for original Tenant's Work.



 
(h)
If Tenant performs any Alterations (including Major Alterations) without
compliance with all of the foregoing provisions of this Article 10, Landlord,
without prejudice to and without limiting Landlord’s other rights pursuant to
this Lease and at law, shall have the right to require Tenant to remove such
Alterations forthwith and either restore the Premises to the condition in which
they existed prior to such Alterations or to require Tenant to perform such
Alterations in compliance with the foregoing provisions of this Article 10.



 
(i)
Tenant shall deliver to Landlord complete Auto-Cad drawings of Tenant's Work (if
any), and any subsequent Alterations (including Major Alterations) thereto, upon
completion thereof.



 
(j)
Tenant shall ensure that all cabling installed in the Building in connection
with Tenant's business in or use of the Premises is appropriately labeled. For
greater certainty, installation of flammable cabling shall be strictly
prohibited.



 
(k)
Tenant shall pay to Landlord forthwith upon request all of Landlord's reasonable
out-of-pocket costs (plus ten percent (10%) of such costs as Landlord's
overhead) incurred in dealing with Tenant's request for Landlord's consent to
any Alterations (whether or not such consent is granted and without duplication
of any costs set forth in subsection 10.2(f) above), and in inspecting and
supervising any such Alterations including, without limitation, fees of
architects, engineers and designers; the aforementioned charge often percent
(10%) shall not apply to the original Tenant's Work to be performed at the
commencement of the Term.

 
10.3           Notice by Tenant
 
Upon becoming aware of same, Tenant shall give reasonably prompt written notice
to Landlord of any accident, defect, damage or deficiency in any part of the
Premises or the Project, notwithstanding that Landlord may have no obligation in
respect of the same. The provisions of this Section 10.3 shall not be
interpreted so as to imply or impose any obligation whatsoever upon Landlord.
 
10.4           Ownership of Leasehold Improvements
 
All Leasehold Improvements in the Premises (whether pre-existing on the Delivery
Date, installed by Tenant or by Landlord on Tenant's behalf) are, and shall
forthwith upon the installation thereof become (as the case may be), the
absolute property of Landlord without compensation therefore and without
Landlord's having or thereby accepting any responsibility in respect of the
maintenance, repair or replacement thereof, all of which shall be Tenant's
responsibility, except as is otherwise expressly provided for in this Lease.
 
10.5           Construction Liens
 
Tenant shall make all such payments and take all such steps as may be necessary
to ensure that no lien or other charge or claim therefore or certificate of
action in respect thereof (any of which is herein referred to as "Lien") is
registered against the Project or any portion thereof or against either
Landlord's or Tenant's interest therein as a result of any work done for, or
services or material supplied to, Tenant, or in respect of the Premises. Tenant
shall cause any such registrations to be discharged or vacated immediately after
notice from Landlord, or within ten (10) days after registration, whichever is
earlier.
 
Tenant shall indemnify and save harmless Landlord from and against any
liabilities, claims, liens, damages, costs or expenses, including legal
expenses, arising in connection with any work done for or services or materials
supplied to Tenant or in respect of the Premises.
 
If Tenant permits any such lien registration or fails to cause any such
registration to be discharged or vacated as aforesaid then, in addition to any
other rights of Landlord, Landlord may, but shall not be obliged to, discharge
or vacate the same by paying into court the amount claimed to be due together
with any other amounts and all amounts so paid and all costs incurred by
Landlord, including legal fees and disbursements, in thus arranging for the
discharging or vacating of any such Lien shall be paid by Tenant to Landlord
forthwith upon demand together with reasonable compensation to Landlord for
administration in respect thereof
 
 
18

--------------------------------------------------------------------------------

 
 
 


10.6         Landlord's Repairs
 
Subject to the provisions of Article 12 herein, and subject to Tenant's
obligations hereunder, Landlord shall operate, maintain, repair and/or replace,
as the case may be, in accordance with all Laws: (a) the Structure and exterior
walls and roof membrane of the Building; (b) the transportation, sewer and
drainage equipment and Base Building Services forming part of the Project
(including, without limitation, Base Building Services located within the
Premises and Common Facilities of the Project); and (c) the Common Facilities to
the extent, in each instance, required to maintain Building Standard. Landlord's
costs of compliance with this Section 10.6 shall be included in Operating Costs
to the extent provided in the definition thereof. Landlord covenants and agrees
to promptly effect all Excluded Repairs in a good and workmanlike manner as
would a prudent owner and in accordance with the Building Standard, the costs
for all of which shall be included in Operating Costs, to the extent not
excluded by the definition thereof.
 
11.           END OF TERM
 
11.1           Vacating of Possession
 
Forthwith upon the expiry or earlier termination of the Term, Tenant shall
peaceably deliver to Landlord vacant possession of the Premises in the condition
in which Tenant is required to keep the Premises during the Term pursuant hereto
and shall leave the Premises in a neat, clean and broom swept condition and
Tenant shall deliver to Landlord all keys for the Premises and all keys or
combinations to locks on doors, safes or vaults in the Premises.


11.2           Removal of Trade Fixtures
 
Provided Tenant is not in default hereunder beyond any applicable cure period,
or otherwise as required by Landlord, Tenant shall, at the expiry or earlier
termination of the Term, remove its trade fixtures and all other personal
property from the Premises and shall repair any damage caused by the
installation and/or removal thereof. If, at the expiry or earlier termination of
the Term, Tenant does not remove its trade fixtures or any of its other property
from the Premises, Landlord shall have no obligation in respect of any such
trade fixtures or property and may sell or destroy the same or have them removed
or stored at the expense of Tenant or dispose of them in any other manner
whatsoever as may be determined by Landlord in its sole discretion; at the
option of Landlord, such trade fixtures or property not removed at the expiry or
earlier termination of the Term shall become the absolute property of Landlord
without payment of any compensation therefore to Tenant and may be dealt with by
Landlord in such manner as it determines.
 
11.3           Removal of Leasehold Improvements
 
 
(a)
Prior to expiry or forthwith on the earlier termination of this Lease, Tenant
shall, except as expressly provided in Section 6 of Schedule "C' of this Lease,
remove any or all of such Non­ Standard Leasehold Improvements from the Premises
as required by Landlord and in so doing shall repair all damage resulting from,
and shall restore the portion of the Premises from which same have been removed
to the condition in which they existed prior to the installation and removal of
all of the foregoing ("Restoration''). Save as aforesaid, Tenant shall have no
obligation to remove or bear the costs of removal of any other Leasehold
Improvements from the Premises at the expiry or earlier termination of this
Lease nor restore the Premises to a base building condition.

 
 
(b)
At Landlord's option, Landlord shall have the right, at Tenant's cost to be paid
forthwith upon demand, to perform such Restoration.



 
(c)
Tenant shall co operate with Landlord in its completion of a move-out inspection
prior to the expiry or earlier termination of this Lease.

 
11.4           Overholding by Tenant
 
 
(a)
(i)
If Tenant remains in possession of all or any part of the Premises after the
expiry of the Tenn. with the written consent of Landlord but without any further
written agreement, this Lease shall not be deemed thereby to have been renewed
or extended and Tenant shall be deemed conclusively to be occupying the Premises
as a monthly tenant on the same terms as set forth in this Lease so far as they
would be applicable to a monthly tenancy except the monthly Rent shall be one
hundred and twenty-five percent (125%) of an amount determined by taking 1112 of
the Last Year's Rent.

 


 
(ii)
If Tenant remains in possession of all or any part of the Premises after the
expiry of the Tenn. without the express written consent of Landlord, Landlord's
acceptance of Rent after the expiry of the Term shall not constitute Landlord's
consent to such overholding and, in such case and until such time as the parties
enter into a written agreement which provides otherwise, Tenant shall be
required to pay a monthly Rent calculated at one hundred and :fifty percent
(150%) of the Last Year's Rent.



 
(b)
If any of the obligations of Tenant pursuant to this Lease have not been
completed by the expiry or earlier termination of this Lease (''End of Term"),
such obligations shall survive such End of Term and Tenant shall continue to be
responsible for the same. Notwithstanding the foregoing, Landlord, at its
option, may perform any such obligations which have not been completed on or
before the End of Tenn. (other than the payment of Rent), the cost of which,
plus fifteen percent (15%) of such cost, shall be paid by Tenant to Landlord
forthwith upon request. During any period following the End of Term in which
such obligations are being performed either by Tenant or by Landlord on Tenant's
behalf, Tenant shall pay all Rent, including Basic Rent as provided in
subsection 11.4(a)(ii) above, as though Tenant was overholding beyond the End of
Tenn. without the consent of Landlord, for the period from the date upon which
the End of Term occurs, to the last day of the month in which all of such
obligations have been completed.



 
19

--------------------------------------------------------------------------------

 




12.            DAMAGE AND DESTRUCTION
 
12.1            Damage to Premises or Project
 
If the Premises or the Project are damaged or destroyed, in whole or in part, by
fire or any other occurrence, this Lease shall no less continue in full force
and effect and there shall be no abatement of any item included in Rent except
as expressly provided in this Article 12, and the following provisions of this
Article 12 shall apply.
 
12.2            Damage to Premises
 
 
(a)
If there is damage and/or destruction ("Damage") to the Premises such as to
render the whole or any part of the Premises unusable or inaccessible for the
purpose of Tenant's use and occupancy thereof, Landlord shall deliver to Tenant
within sixty (60) days following the occurrence of such Damage the Architect's
written .opinion as to. whether or not the same is capable of being repaired, to
the extent of Landlord's repair obligations hereunder, within one hundred eighty
(180) days following Landlord's receipt of all permits required for the repair
or reconstruction of such Damage ("Actual Construction Time"), Landlord agreeing
to act prudently and diligently in obtaining any such required permits.



 
(b)
If this Lease is not terminated as herein in this Article 12 provided, Landlord
shall diligently proceed to perform such repairs to the Premises to the extent
of its express obligations pursuant to Section 10.6 hereof and Tenant,
commencing as soon as is practicable but without interfering with Landlord's
repair$, shall diligently proceed to perform such repairs as are Tenant's
responsibility pursuant hereto. In any event, within a reasonable period (having
regard to the nature of Tenant's work) after Landlord has completed its repairs
to the Premises to the point where Tenant could commence its repair work or
commence the conduct of business on the Premises, Tenant shall complete its
repairs to the Premises and shall fully fixture the Premises and recommence the
operation of Tenant's business as permitted and required pursuant hereto.



 
(c)
If:



 
(i)
in the Architect's opinion, the Premises are not capable of being repaired by
Landlord as aforesaid within one hundred eighty (180) days of Actual
Construction Time; or



 
(ii)
Intentionally Deleted; or



 
(iii)
such Damage occurs within one (1) year prior to the expiry of the Tenn. and
either there are no remaining rights in favor of any party hereto to extend or
renew this Lease or any party hereto having the right to renew or extend this
Lease fails to do so within fifteen (15) days of being requested to do so by the
other party, following the occurrence of such Damage (it being acknowledged that
any express notice provisions for same would thereby be waived), or



 
(iv)
the cost of repairing such Damage exceeds by fifty percent (50%) or more the
amount of insurance proceeds made available to Landlord therefore, or which
would have been made available if Landlord would have complied with its
obligations hereunder and for the purposes hereof deductible amounts shall be
deemed to be insurance proceeds made available or which would have been made
available to Landlord,

 
 
then,

 
(1)         Landlord may elect, by written notice to Tenant, and,
 
 
(2)
in the case of subsection 12.2(c)(i) and (iii) above only, Tenant may elect,
upon written notice to Landlord,

 
 
in both cases within thirty (30) days after delivery by Landlord of the opinion
provided for in subsection 12.2(a) above in the case of subsection 12.2(c)(i)
above, or the determination of the applicable events in subsections 12.2(c)(iii)
or (iv) above, as the case may be, to terminate this Lease, whereupon, in the
event of any such termination by either Landlord or Tenant, Tenant shall
immediately surrender possession of the Premises and Basic Rent and all other
payments for which Tenant is liable pursuant hereto shall be apportioned to the
effective date of such termination, subject to the provision for abatement set
forth in subsection 12.2 (d) below.

 
 
(d)
If the Damage is such as to render the whole or any part of the Premises
unusable or inaccessible in whole or in part for the purpose of Tenant's use and
occupancy, as permitted hereby, then the Rent payable hereunder shall abate to
the extent that Tenant's use and occupancy of and/or ability to access the
Premises is in fact thereby diminished, which determination shall be made by the
Architect, until the earlier of: (i) the one hundred twentieth (120th) day after
the Premises are ready for Tenant to commence its repairs to the Premises as
determined by the Architect; and (ii) the date on which Tenant first commences
the conduct of business in any part of the Premises which had been Damaged
following the date of the occurrence of such Damage.



 
20

--------------------------------------------------------------------------------

 




12.3            Damage to Project
 
If fifty percent (50%) or more of the Rentable Area of the Project is Damaged
and cannot be repaired within one hundred and twenty (120) days of Actual
Construction Time, in the opinion of the Architect, to be delivered within sixty
(60) days thereafter, whether or not there is any Damage to the Premises, and if
Landlord considers it undesirable to continue the operation of the Project as
same was operated prior to such damage, Landlord may, at its option, elect and
provided it contemporaneously terminates the leases of all other tenants of the
Project, by written notice given to Tenant within sixty (60) days after delivery
of the Architect's opinion, as aforesaid, to terminate this Lease as of a date
specified in such notice, which date shall be not less than ninety (90) days and
not more than one hundred eighty (180) days after the giving of such notice, in
which event Tenant shall vacate and surrender possession of the Premises by not
later than the said date of termination, and Basic Rent and all other payments
for which Tenant is liable pursuant to this Lease shall be apportioned to the
effective date of termination, subject to the provision for abatement set forth
in subsection 12.2(d) above. If Landlord does not so elect to terminate this
Lease, Landlord shall diligently proceed to repair and rebuild the Damage to the
extent of its obligations pursuant hereto.
 
12.4            Restoration of Premises or Project
 
If there is Damage to the Premises or the Project and if this Lease is not
terminated pursuant hereto, Landlord, in performing its repairs to the Premises
or the Project as required hereby, shall not be obliged to repair or rebuild in
accordance with the plans or specifications for the Premises or the Project as
they existed prior to such Damage but Landlord may repair or rebuild the same in
accordance with any plans and specifications chosen by Landlord, acting
reasonably, provided that Tenant's use and occupancy of and access to the
Premises, the size, quality and location of the Premises and the general overall
quality of the Project are not materially detrimentally affected by any
difference in plans, specifications or form of the Premises or the Project from
such plans, specifications and form as the same existed immediately prior to the
occurrence of such Damage.


12.5            Determination of Matters
 
For the purposes of this Article 12, all matters requiring determination such
as, without limitation, the extent to which any area(s) of the Premises or the
Project are Damaged or are rendered inaccessible, or the times within which
repairs may be made, shall be determined by the Architect and such determination
shall, in the absence of manifest error, be final and binding on the parties.
 
13.            INSURANCE AND INDEMNITY
 
13.1            Landlord's Insurance
 
Landlord shall obtain and maintain in full. force and effect during the Term
with respect to the Project insurance against such occurrences and in such
amounts as would be carried by reasonably prudent owners of properties similar
to the Project and which coverage shall include the following, if available on a
commercially reasonable basis:


 
(a)
"all risks" property insurance on the Building including equipment contained
therein owned or leased by Landlord, for not less than the full replacement cost
thereof;



 
(b)
boiler and machinery insurance including repair and/or replacement



 
(c)
rental income insurance;



 
(d)
commercial general liability insurance;



 
(e)
environmental insurance as determined by Landlord; at the present time, Landlord
intends to carry Environmental Impairment Liability Insurance;



 
(f)
such other insurance and insurance in such amounts and on such terms as
Landlord, in its discretion, may determine



The policies of insurance referred to in this Section 13.1, shall contain a
waiver of the insurer's right of subrogation as against Tenant and Tenant
Parties. Landlord hereby waives its right of recovery against Tenant and
Tenant's Parties with respect to all claims required to be insured against by
Landlord hereunder or otherwise insured against by Landlord.


Notwithstanding Tenant's contribution to Landlord's costs and premiums
respecting such insurance pursuant to the terms of this Lease, Tenant shall not
have any insurable or other interest in any of Landlord's insurance and, in any
event, Tenant shall not have any interest in or any right to recover any
proceeds under any of Landlord's insurance policies.
 
13.2            Tenant's Effect on Landlord's and Other Insurance
 
In the event of an actual or threatened cancellation of or material adverse
change in any policy of insurance of Landlord or any others on or related to the
Project or any part or contents thereof by reason of:


 
21

--------------------------------------------------------------------------------

 


 
(i)
the use or occupancy of the Premises by Tenant or any other Person permitted by
Tenant on the Premises; or



 
(ii)
anything placed on or permitted by Tenant or any Person on the Premises or by
Tenant or Tenant's Parties on any part of the Project; or



 
(iii)
any use, act or omission of Tenant or any Person on the Premises or by Tenant or
Tenant's Parties on any part of the Project; or



 
(iv)
any contents or articles on the Premises; or



 
(v)
any content or articles for which Tenant and/or Tenant's Parties are responsible
on any part of the Project,

 
and if Tenant fails to remedy the situation, condition, use or occupancy or
other factor giving rise to such actual or threatened cancellation or if Tenant
has otherwise failed to adequately address the change within seventy-two (72)
hours (or such longer period of time as may be reasonable in the circumstance
and is afforded by Landlord's insurer) after notice thereof by Landlord,
Landlord may, at its option, either:


 
(a)
remedy the situation, condition, use, occupancy or other factor giving rise to
such actual or threatened cancellation or otherwise address the change, and for
such purpose Landlord shall have the right to enter upon the Premises without
further notice, all at the cost of Tenant to be paid to Landlord forthwith upon
demand; or

 
 
(b)
if same cannot be remedied, terminate this Lease forthwith by written notice.

 
13.3            Tenant's Insurance
 
 
(a)
Tenant shall, at its sole cost and expense, obtain and maintain in full force
and effect at all times with respect to the Premises insurance throughout the
Term (and such other times, if any, as Tenant occupies the Premises) which
coverage shall include the following:



 
(i)
commercial general liability insurance for bodily injury and property damage·
including the following extensions: owners and contractors protective; products
and completed operations; personal injury; occurrence basis property coverage;
blanket written contractual; non-owned automobile liability; severability of
interests; cross liability; and employer's liability, all on an occurrence basis
with coverage for any one occurrence or claim of not less than Five Million
($5,000,000.00) Dollars per occurrence;



 
(ii)
"all risks" property insurance covering the Leasehold Improvements, and all
other property of every description, nature and kind owned by Tenant or for
which Tenant is legally liable, which is installed, located or situate in or
about the Premises or elsewhere in the Project, including without limitation,
trade fixtures; furnishings, equipment, all inventory or stock in trade and all
signs in, on or about the Premises, for not less than the full replacement cost
thereof and shall include a stated amount co-insurance clause and a breach of
conditions clause;



 
(iii)
if applicable, broad form comprehensive boiler and machinery insurance on all
insurable objects located on the Premises or which are the property or
responsibility of Tenant, including repair or replacement endorsement;



 
(iv)
business interruption insurance, including extra expense insurance, either as an
extension to or on the same form as the insurance referred to in subsections
13.3(a)(ii) and 13.3(a)(iii) above, and in such amounts from time to time as
necessary to fully compensate Tenant for direct or indirect loss of sales or
earnings and extra expenses incurred resulting from or attributable to any of
the perils required to be insured against under the policies referred to in
subsections 13.3(a)(ii) and 13.3(a)(iii) above and all circumstances usually
insured against by prudent tenants including losses resulting from interference
with or prevention of access to the Premises or the Project as a result of such
perils or for any other reason;



 
(v)
plate glass insurance on all internal and external glass within, fronting or
forming part of the Premises; however notwithstanding the foregoing, Tenant may
elect to self insure for the insurance described in this 13.3(a)(v); and



 
(vi)
any other insurance against such risks and in such form and amounts as Landlord
may from time to time reasonably require upon not less than thirty (30) days'
written notice, provided Landlord agrees it shall not require Tenant to maintain
additional insurance coverage unless such additional insurance coverage has
become generally accepted insurance, generally maintained by comparable tenants
or is required as a result of the particular nature of Tenant's business
operations.

 
 
(a.l)
Notwithstanding anything to the contrary, so long as the Tenant is Loyalty
Management Group Canada Inc. and/or a Permitted Transferee, Landlord
acknowledges and agrees that Tenant shall have the option to maintain self
insurance with respect to the insurance required pursuant to subsection
13.3(a)(iv) of this Lease, subject to the following:



 
22

--------------------------------------------------------------------------------

 


 


 
(i)
"Self-insurance" shall mean that Tenant is itself acting as though it were the
insurance company providing the insurance (in the amounts and with the
deductibles as required pursuant to the provisions of this Lease) required under
this Lease and Tenant shall pay any amounts due in lieu of insurance proceeds
which would have been payable if the insurance policies had been carried, which
amounts shall be treated as insurance proceeds for all purposes under this
Lease;



 
(ii)
All amounts which Tenant pays or is required to pay and all loss or damage
resulting from risks for which Tenant has elected to self-insure shall be
subject to the waiver of subrogation provision in sub-section 13.3(b) of this
Lease and shall not limit Tenant's indemnification obligations;



 
(iii)
In the event that Tenant elects to self-insure and an event or claim occurs for
which a defense and/or coverage would have been available from the insurance
company had insurance been purchased, Tenant shall:



 
(I)
undertake the defense of any such claim, including a defense of Landlord at its
sole cost and expense, and



 
(II)
use its own funds to pay any claim or otherwise provide the funding which would
have been available from insurance proceeds but for such election by Tenant to
self-insure; and

 


 
(iv)
Tenant shall indemnify and save harmless Landlord from and against any and all
losses, costs, claims, expenses, liabilities and damages resulting from Tenant's
election to self­ insure for any such insurance coverage.

 
 
(b)
The insurance policies referred to in this Section 13.3 shall be subject to such
higher limits as Tenant, or Landlord acting reasonably may require from time to
time, provided Landlord agrees it shall not require Tenant to maintain higher
limits unless such higher limits have become generally accepted limits,
generally maintained by comparable tenants or are required as a result of the
particular nature of Tenant's business operations. The policies referred to in
Section 13.3(a) above shall contain a waiver of the insurer's right of recovery
against Landlord and Landlord's Parties with respect to· all matters required to
be insured against by Tenant hereunder. The policies referred to in subsection
13.3(a) shall name Landlord and any others designated by Landlord as additional
insureds and the policy referred to in subsection 13.3(a)(ii), as it relates to
Leasehold Improvements, shall name Landlord and any others designated by
Landlord and Tenant and any others designated by Tenant as joint loss payees as
their respective interests may appear, provided that Landlord and Tenant will
release the funds to pay for any repairs and replacements necessitated by the
relevant occurrence, unless this Lease is terminated as a consequence thereof in
which event the proceeds of such insurance shall be shared equally between
Landlord and Tenant. Any and all deductibles in Tenant's insurance policies
shall be borne solely by Tenant and shall not be recovered or attempted to be
recovered from Landlord. In addition, all such policies shall be
non-contributing with, and will apply only as primary and not excess to, any
insurance proceeds available to Landlord.



 
(c)
Tenant shall provide to Landlord at the commencement of the Term and at the date
of renewal of all insurance referred to in this Section 13.3, and promptly at
any time upon request, a certificate of insurance evidencing the insurance
coverage required to be maintained by Tenant in accordance with this Section
13.3. The delivery to Landlord of a certificate of insurance or any review
thereof by or on behalf of Landlord shall not limit the obligation of Tenant to
provide and maintain insurance pursuant to this Section 13.3 or derogate from
Landlord's rights if Tenant shall fail to fully insure. Where used in this
subsection 13.3(c), the term "Landlord" shall include Landlord's manager of
insurance, if any.



 
(d)
All policies shall provide that the insurance shall not be cancelled or changed
below the requirements set out in Section 13.3 without at least thirty (30) days
prior written notice given by the insurer to Landlord. All policies of insurance
shall be placed with a company licensed to sell commercial insurance in Canada.



 
(e)
Tenant acknowledges and agrees that, if it fails to obtain and maintain in force
any of the insurance policies set out in this Section 13.3, then Tenant shall
indemnify and hold harmless Landlord and Landlord's Parties in respect of any
such losses arising therefrom.



13.4            Consequential Damages
 
Notwithstanding anything contained in this Article 13, neither party shall be
liable to the other for indirect or consequential damages.
 
13.5            Indemnity of Landlord


To the extent not released pursuant to the other provisions of this Lease,
Tenant shall indemnify Landlord and all of Landlord's Parties and shall hold
them and each of them harmless from and against any and all liabilities, claims,
damages, losses and expenses, penalties, fines and sanctions of any kind
whatsoever, including costs of Remediation and any fines and damages resulting
from any of the same and including all legal and other consultants' fees and
disbursements (collectively "Liabilities"), due to, arising from or to the
extent contributed to by:


 
23

--------------------------------------------------------------------------------

 




 
(a)
any breach by Tenant or any of Tenant's Parties of any of the provisions of this
Lease or any Law;



 
(b)
any act or omission of any Person on the Premises (save and except Landlord and
Landlord's Parties) or any use or occupancy of or any property in the Premises;



 
(c)
any act or omission of Tenant or any of Tenant's Parties on the Premises or
elsewhere on or about the Project;



 
(d)
any injury, death or damage to persons or property of Tenant or any of Tenant's
Parties or any other Persons on the Project by or with the invitation, license
or consent of Tenant caused by any reason whatsoever, except to the extent
caused by Landlord or Landlord's Parties and not covered by insurance which
Tenant is required to carry pursuant to the terms hereof or which Tenant
otherwise carries.

 
13.6            Landlord's Parties
 
 
(a)
It is agreed that every indemnity, exclusion or release of liability and waiver
of subrogation herein contained for the benefit of Landlord shall extend to and
benefit all of Landlord's Parties; solely for such purpose, and to the extent
that Landlord expressly chooses to enforce the benefits of this Section 13.6(a)
and any other section to which it applies, for any Landlord's Parties, it is
agreed that Landlord is the agent or trustee for each and all Landlord's
Parties;



 
(b)
It is agreed that the release of liability and waiver of subrogation herein
contained for the benefit of Tenant shall extend to and benefit all of Tenant's
Parties; solely for such purpose, and to the extent that Tenant expressly
chooses to enforce the benefits of this subsection 13.6(b) and any other section
to which it applies, for any Tenant's Parties, it is agreed that Tenant is the
agent or trustee for each and all Tenant's Parties.

 
14.            ASSIGNMENT, SUBLETTING AND CHANGE OF CONTROL
 
14.1            Consent Required
 
 
(a)
Tenant shall not:



 
(i)
assign this Lease in whole or in part;



 
(ii)
sublet or part with or share possession of all or any part of the Premises;



 
(iii)
grant any concessions, franchises, licenses or other rights to others to use any
portion of the Premises;



 
(iv)
grant any mortgage or charge on this Lease;



 
(v)
if Tenant is at any time a corporation, trust or partnership, transfer the
issued shares in the capital stock or transfer, issue or divide any shares of
the corporation or of any affiliate of the corporation, or transfer trust units
or partnership interests sufficient to transfer control to others than the then
present shareholders of the corporation or those in control of the trust or
partnership (collectively called "Sale");



 
(vi)
Tenant is at any time a corporation, merge, amalgamate or consolidate the
corporation with one or more other entities or effect a corporate restructuring
or reorganization, voluntarily or by operation of law (collectively called
"Reorganization''),

 
 
(all of the foregoing being hereinafter individually or collectively referred to
as ''Transfer"; a party making a Transfer is referred to as a "Transferor" and a
party taking a Transfer is referred to as a ''Transferee"), without the prior
written consent of Landlord in each instance, which consent, subject to the
provisions of Section 14.3 below, may not be unreasonably withheld or delayed.
Notwithstanding anything contained in the foregoing to the contrary, the
provisions of subsection l4.l(a)(v) shall not apply: (A) to a Sale by Tenant, so
long as Tenant is a corporation whose shares are listed and traded on any
recognized public stock exchange in Canada or the United States; (B) a Sale that
occurs when (1) Tenant is a "subsidiary body corporate" (as that term is defined
on the date of this Lease under the Canada Business Corporations Act) of a
Public Corporation and (2) it is the shares of the Public Corporation and not of
Tenant that are transferred or issued; or (C) a Sale in connection with any
initial public offering of the corporate shares of Tenant.



 
(b)
For greater certainty, it is agreed that it shall be reasonable for Landlord to
withhold its consent to a Transfer, if:

 
 
(i)
the proposed Transferee does not have a good business reputation and experience
in the use to be made of the Premises pursuant to the terms of this Lease;



 
24

--------------------------------------------------------------------------------

 


 
(ii)
the proposed Transferee does not have financial strength at least sufficient to
satisfy all of the obligations of Tenant hereunder;·



 
(iii)
the proposed Transferee is an existing occupant of any part of the Project;



 
(iv)
the proposed Transferee is then a prospect involved in bona fide negotiations
with Landlord respecting the leasing of any premises in the Project;



 
(v)
the proposed Transfer or proposed use or occupancy of the Premises by the
proposed Transferee would result in a breach of any lease, agreement to lease or
other agreement· by which Landlord is bound with respect to any part of the
Project;



 
(vi)
Tenant is in default under this Lease or any other agreement affecting the
Premises, beyond any applicable cure period;



 
(vii)
without affecting the interpretation of Article 8 or any other provision hereof,
the use proposed to be made of the Premises by the Transferee will be
incompatible with the uses of other tenants of the Project, or will be more
burdensome on the Project, in terms of parking requirements or any other factor,
than the business previously carried on by Tenant on the Premises, or will
result in a breach of any of the other provisions of this Lease;



 
(viii)
Landlord is not satisfied, acting reasonably, in the case of a proposed Sale
requiring Landlord's prior written consent, that the financial strength of
Tenant will not be materially adversely affected by such Sale; and/or



 
(ix)
Landlord is not satisfied, acting reasonably, in the case of a proposed
Reorganization requiring Landlord's prior written consent, that the financial
strength of the entity resulting from such Reorganization will be equal to or
better than that of Tenant as at the date of this Lease; and/or



 
(x)
Tenant fails to provide Landlord with at least fifteen (15) days' prior written
notice of the proposed Transfer, which notice shall be· accompanied by all of
the information required pursuant to the provisions of Section 14.2 below.



 
Notwithstanding anything contained in the foregoing to the contrary, the
provisions of subsections (b)(iii) or (iv) shall not apply in the event Landlord
has not and will not, within the six (6) months following Landlord's receipt of
the notice of the Transfer, have premises in the project available for lease
that could reasonably satisfy such Transferee's needs.



 
(c)
Notwithstanding the foregoing, provided Loyalty Management Group Canada Inc.
and/or a Permitted Transferee have not effected an assignment of this Lease
other than to a Permitted Transferee, and provided Tenant is not then in default
under this Lease beyond any applicable cure period, then Tenant shall be
permitted without the prior written consent of the Landlord, but on prior
written notice to Landlord to:



 
(i)
effect a Transfer to an affiliate corporation of Tenant (as that term is defined
in the Business Corporations Act (Ontario) as amended or replaced from time to
time);



 
(ii)
effect a Sale (as defined in subsection 14.l(a)(v) above);



 
(iii)
effect a Reorganization (as defined in subsection 14.1(a)(vi) above); or



 
(iv)
effect a Transfer to a purchaser of at least seventy-five percent (75%) of the
assets of Tenant,

 
 
(a Transferee of the type described in subsections 14.1(c)(i) or (iv) above or
the entity resulting from such Reorganization is referred to in this Lease as a
"Permitted Transferee"), provided that each Permitted Transferee enters into an
Assumption Agreement (on the terms of and as defined in subsection 14.4(b)
below) and provided that such Transfer otherwise complies with the applicable
provisions of this Article 14.

 
 
(d)
Notwithstanding the foregoing, provided Tenant is Loyalty Management Group
Canada Inc. and/or a Permitted Transferee, Tenant shall be entitled to mortgage
or otherwise encumber its leasehold interest in this Lease from time to time to
a bona fide lender who shall be a Canadian chartered bank or other senior
Canadian lending institution (the ''Lender'') for the purposes of financing its
operations, without consent of Landlord provided Tenant gives notice thereof to
Landlord and, further, provided such mortgage/encumbrance shall provide. that as
a condition to the Lender ever being permitted to access or use the Premises,
the Lender shall first enter into an written agreement with Landlord agreeing to
first pay any arrears of Rent then due and payable (but excluding any
accelerated rent) and shall agree to be bound by all of the terms of this Lease
and be responsible for and to promptly pay in accordance with the terms of this
Lease, all amounts coming due under this Lease and perform all obligations of
Tenant under this Lease (other than the obligation to conduct business
therefrom) for the period of Lender's access to or use of the Premises to the
date Lender vacates the same and releases all rights thereto, of which Lender
shall give Landlord at least one hundred and twenty (120) days' prior written
notice.  Landlord shall not be deemed to have acknowledged or approved of any of
the terms of any leasehold mortgage as between the Lender and Tenant, and
Landlord shall not be bound by nor be deemed to have knowledge of any of the
terms of the leasehold mortgage unless Landlord expressly so agrees in writing.



 
25

--------------------------------------------------------------------------------

 




 
(e)
If Landlord withholds, delays or refuses to give consent to any Transfer,
whether or not Landlord is entitled to do so, Landlord shall not be liable for
any losses or damages in any way resulting therefrom and Tenant shall not be
entitled to terminate this Lease or exercise any other remedy whatever in
respect thereof except to seek the order of a court of competent jurisdiction
either: (i) compelling Landlord to grant any such consent which Landlord is
obliged to grant pursuant to the terms of this Lease; or (ii) otherwise granting
such consent. Landlord shall cooperate with Tenant to expedite and facilitate
the hearing of Tenant's application for such order.



 
(f)
[Intentionally Deleted]



 
(g)
If Landlord fails to respond to a request for consent within fifteen (15) days
after receipt of such request and all other information required to be provided
to Landlord, Landlord shall be deemed to have refused to grant such consent.

 
14.2            Obtaining Consent
 
All requests to Landlord for consent to any Transfer shall be made to Landlord
in writing together with:


 
(a)
a copy of the agreement pursuant to which the proposed Transfer will be made;



 
(b)
a cheque payable to Landlord in the amount of One Thousand ($1,000.00) Dollars
as a deposit on account of all reasonable costs incurred by Landlord in
considering and processing the request for consent, which costs shall include,
without limitation, the cost of any credit checks, reasonable legal costs, and
Landlord's reasonable administrative fee (which is Landlord's charge for
processing such request for consent and, to the extent completed by Landlord,
the charge for completing any documentation to implement any Transfer, it being
acknowledged that such documentation may, at Landlord's option, be prepared by
Landlord's solicitor, whereupon the charges for preparation of documentation
will be included in legal costs); all of which reasonable costs incurred by
Landlord in respect of any such request for consent shall be the responsibility
of and shall be paid by Tenant forthwith upon demand, whether or not Landlord
grants its consent to any proposed Transfer;



 
(c)
such information in writing as a landlord might reasonably require respecting a
proposed Transferee and which might be required to provide Landlord with all the
information necessary to determine whether or not the provisions of subsection
14.1(b) above have been complied with, and which information shall include,
without limitation, the name, business addresses and telephone numbers, business
experience, credit information and rating, financial position and banking and
business references and description of business to be conducted by the
Transferee on the Premises and parking requirements for such business; and



 
(d)
If Landlord, acting reasonably and bona fide, has reason to believe that a Sale
or Reorganization requiring its prior written consent hereunder has been
effected without its prior written consent, Tenant shall make the corporate
books and records of Tenant and of any affiliate of Tenant available to Landlord
and its representatives for inspection in order to ascertain whether or not
there has been any such Sale or Reorganization, subject to execution of a
reasonable confidentiality agreement, if required.



14.3            Landlord's Option
 
 
(a)
Notwithstanding the other provisions contained in this Article 14, Landlord
shall have the option, exercisable by written notice to Tenant within fifteen
(15) days after the satisfaction of the provisions of Section 14.2 above, to
take a Transfer from Tenant of the portion of the Premises which is the subject
matter of the Transfer (the ''Transferred Premises") on the same terms as the
proposed Transfer in respect of which Tenant had requested Landlord's consent,
as aforesaid. Notwithstanding anything to the contrary, Landlord's rights under
this subparagraph (a), to take a Transfer from Tenant in lieu of consenting to a
Transfer, shall not apply in connection with any Transfer (provided that Tenant
shall remain obliged to obtain Landlord's consent to same if otherwise required
under this Lease) whereby Tenant: (1) effects a Transfer to a Permitted
Transferee; or (2) sublets a portion of the Premises to an arm's length third
party where such portion of the Premises is temporarily not required for
Tenant's business and Tenant has not then subleased, in the aggregate, including
the then-proposed sublease, more than fifty percent (50%) of the Rentable Area
within the Premises.



 
(b)
If Landlord elects to take a Transfer as contemplated pursuant to subsection
14.3(a)(ii) above, Tenant hereby grants to Landlord (and any others permitted by
Landlord) the right, in common with Tenant and all others entitled thereto, to
use for their intended purposes all portions of the Premises in the nature of
Common Facilities (such as corridors, washrooms, lobbies and the like) or which
are reasonably required for proper access to or use of the Transferred Premises
(such as reception area, interior corridors, mechanical or electrical systems
and ducts and the like) and Landlord shall have the right to complete any
demising required therefore.



 
26

--------------------------------------------------------------------------------

 




14.4            Terms of Transfer
 
In the event of any Transfer, Landlord shall have the following rights:


 
(a)
other than with respect to a Transfer to a Permitted Transferee, to require
Tenant and the Transferee to enter into an agreement in writing to implement any
amendments to this Lease to give effect to Landlord's exercise of any of its
rights hereunder;



 
(b)
to require the Transferee to enter into an agreement ("Assumption Agreement')
with Landlord in writing to be bound by all of Tenant's obligations under this
Lease and to be bound by all of the provisions of this Lease, as it relates to
the Transferred Premises, and, to the extent permitted by applicable Laws, to
waive any right it, or any Person on its behalf, may have to disclaim, repudiate
or terminate this Lease pursuant to any bankruptcy, insolvency, winding-up or
other creditors proceeding, including, without limitation, the Bankruptcy and
Insolvency Act (Canada) or the Companies' Creditors Arrangement Act (Canada),
and to agree that in the event of any such proceeding Landlord will comprise a
separate class for voting purposes. If the Transferee is incorporated,
established or resident in a jurisdiction other than the Province of Ontario,
the Assumption Agreement shall contain an attornment by the Transferee to the
laws and courts of the Province of Ontario. A subtenant or other occupant other
than assignee need not covenant in such Assumption Agreement to pay a rent to
Landlord greater than that payable under the sublease or other occupancy
agreement;



 
(c)
other than with respect to a Transfer to a Permitted Transferee, to receive
fifty percent (50%) of all amounts to be paid to Tenant under the agreement in
respect of such Transfer in excess of the Rent payable under this Lease (to
which Landlord is entitled to receive one hundred percent (100%)), less only
Tenant's out of pocket costs incurred in connection with such Transfer
(including, without limitation,· brokerage fees, advertising costs, inducements,
the unamortized cost of Leasehold Improvements, and legal fees all of which
shall be evidenced by receipted invoices copied to Landlord) and any
consideration which is bona fide being paid to Tenant for equipment,
furnishings, goodwill, inventory and other property to be conveyed by Tenant as
part of or together with the transaction of Transfer and which is not reasonably
attributable to Tenant's interest in this Lease and less, in the case of a
sublease, all amounts receivable by Tenant under the sublease equal to the
amounts payable by Tenant hereunder each month during the term of the sublease
in respect of the Transferred Premises;



 
(d)
to require the Transferee, in case of a Transfer by sublease, to waive any
rights pursuant to subsections 17, 21 and 39(2) of the Commercial Tenancies Act
(Ontario) and any amendments thereto and any other statutory provisions of the
same or similar effect, to retain the unexpired Term of this Lease, or any
portion thereof or obtain any right to enter into any lease or other agreement
directly with Landlord for the Premises or any portion thereof, or otherwise
remain in possession of any portion of the Premises; and



 
(e)
at Landlord's option, to require, if the Transfer is a sublease or other
transaction not including an assignment, that, at any time upon receipt of
notice from Landlord, all amounts payable by the Transferee each month be paid
directly to Landlord who shall apply the same on account of Tenant's obligations
under this Lease, but no such collection or acceptance of any Rent by Landlord
shall be deemed to be a waiver of Landlord's rights under this Lease or an
acceptance of or consent to any such Transfer or a release of any of Tenant's
obligations under this Lease.

 
14.5            Effect of Transfer
 
 
(a)
No consent of Landlord to a Transfer shall be effective unless given in writing
and executed by Landlord. No Transfer and no consent by Landlord to any Transfer
shall constitute a waiver of the necessity to obtain Landlord's consent to any
subsequent or other Transfer.



 
(b)
In the event of any Transfer or any consent by Landlord to any Transfer, Tenant
shall not thereby be released from any of its obligations hereunder but shall
remain bound by all such obligations pursuant to this Lease for the balance of
the Term.



 
(c)
Tenant hereby consents to any further:



 
(i)
Transfers of this Lease;



 
(ii)
amendments of this Lease which may be made between the Transferee and Landlord
("Amendments");



 
(iii)
Alterations which may be made by the Transferee in accordance with the
applicable provisions of this Lease;

 
 
without the further consent or agreement of Tenant. Tenant shall continue to be
bound by all of its obligations pursuant hereto notwithstanding any. such
further Transfers or any Amendments or Alterations, to the extent of what would
have been Tenant's obligations pursuant hereto had such Transfers, Amendments or
Alterations not been made. Tenant's obligations pursuant hereto shall not be
increased as a result of any such Transfers, Amendments or Alterations and
Landlord agrees to provide to Tenant a copy of any such Transfers or Amendments
and notice of any such Alterations.



 
27

--------------------------------------------------------------------------------

 




 
(d)
If any Transferee extends or renews this Lease pursuant to any remaining,
unexercised right or option or other opportunity afforded hereunder to Tenant,
or if any Transferee leases other premises pursuant to any remaining,
unexercised right or option or other opportunity afforded hereunder to Tenant,
each Transferor shall be liable for all of the obligations of Tenant resulting
from the exercise thereof throughout the Term as renewed or extended.



 
(e)
Every Transferee shall be obliged to comply with all of the obligations of
Tenant under this Lease. Tenant shall enforce all of such obligations against
each Transferee. Any default of any Transferee shall also constitute a default
of Tenant hereunder.



 
(f)
Tenant agrees that if this Lease is ever disclaimed, repudiated or terminated by
or on behalf of a Transferee pursuant to any bankruptcy, insolvency, winding-up
or other creditors' proceeding, including any proceeding under the Bankruptcy
and Insolvency Act (Canada) or the Companies' Creditors Arrangement Act
(Canada), or if Landlord terminates this Lease as a result of any act or default
of any Transferee, Tenant shall nonetheless remain responsible for fulfilment of
all obligations of Tenant hereunder for what would have been the balance of the
Term but for such disclaimer, repudiation or termination and shall, upon
Landlord's request, enter into a new lease of the Premises for such balance of
the Term and otherwise on the same terms and conditions as in this Lease,
subject to such written amendments thereto to which Tenant and Landlord had
agreed at any time prior to such disclaimer, repudiation or termination, and
with the exception that Tenant will accept the Premises in "as is" condition.

 
14.6            Assignment by Landlord
 
Landlord shall have the right to sell, lease, convey, mortgage, or otherwise
dispose of the Project or any part thereof and to assign this Lease and any
interest of Landlord pursuant to this Lease without any restriction. If Landlord
shall sell, lease, convey, mortgage or otherwise dispose of the Project or any
part thereof or shall assign this Lease and any interest of Landlord pursuant to
this Lease, then to the extent that the purchaser, lessee or assignee agrees
with Landlord to assume the covenants and obligations of Landlord hereunder,
Landlord shall thereupon and without further agreement be released of all
liability pursuant to the terms of this Lease.
 
15.            STATUS AND SUBORDINATION OF LEASE
 
15.1            Status Statement
 
 
(a)
Tenant shall, within ten (10) days after written request from Landlord, execute
and deliver to Landlord, or to any actual or proposed lender, purchaser or
assignee of Landlord, a statement or certificate ("Status Statement"), in such
form as requested by Landlord, confirming (or, if such is not the case, stating
Tenant's objections thereto):



 
(i)
that this Lease is unmodified and in full force and effect, or particulars of
any such modifications or stating that this Lease is not in full force and
effect if such is the case;



 
(ii)
the date of commencement and expiry of the Term and the dates to which Basic
Rent and any other Rent, including any prepaid rent have been paid;



 
(iii)
whether or not there is any existing default by either party under this Lease
(any defaults to be expressly identified);



 
(iv)
that there is no reason why the obligations of Tenant under this Lease may not
be fully enforced in accordance with their terms and that there are no defenses,
counter claims or rights of set off in respect of any of the same;



 
(v)
the particulars of any outstanding obligations, if any, or default, if any,
under any agreement between the parties, other than this Lease, which would
affect the obligations of any of the parties pursuant to this Lease; and/or



 
(vi)
any other items reasonably requested to be confirmed or acknowledged by Landlord
or an actual or prospective mortgagee or purchaser.

 
 
(b)
It is hereby understood and agreed that the Status Statement is intended to be
relied upon by Landlord or an actual or prospective lender, purchaser and
assignee of any interest of Landlord under this Lease or in the Project.



 
(c)
Landlord shall, within ten (10) days after written request from Tenant, execute
and deliver to Tenant or to any actual or proposed lender, purchaser or assignee
of Tenant (“Tenant Assignee"), a statement or certificate in such form as
requested by Tenant stating with reasonable particularity such items stipulated
in such form (if such is the case, or stating with reasonable particularity the
manner in which such may not be the case) which may include without limitation:



 
(i)
that this Lease is unmodified and in full force and effect, or particulars of
any such modifications or stating that this Lease is not in full force and
effect if such is the case;



 
28

--------------------------------------------------------------------------------

 


 
(ii)
the date of commencement and expiry of the Term and the dates to which Basic
Rent and any other Rent, including any prepaid rent have been paid;



 
(iii)
whether or not there is any existing default by either party under this Lease
and, if so, specifying such default;



 
(iv)
that there is no reason why the obligations of Landlord under this Lease may not
be fully enforced in accordance with their terms and that there are no defenses,
counter claims or rights of set-off in respect of any of the same;



 
(v)
to its knowledge particulars of any outstanding obligations, if any, or default,
if any, under any other agreement between the parties which would affect the
obligations of any of the parties pursuant hereto; and



 
(vi)
any other items reasonably requested to be confirmed or acknowledged by Tenant
or any Tenant Assignee.

 
15.2            Subordination
 
At the option of Landlord to be expressed in writing from time to time, this
Lease and the rights of Tenant hereunder are and shall be subject and
subordinate to any and all mortgages, trust deeds and charges (any of which are
herein called "Mortgage" or "Mortgages") and any and all easements and rights of
way (provided that the same do not materially adversely affect the Tenant's
access to or use of the Premises) ("Easements") on or in any way affecting the
Premises or the Project or any part thereof now or in the future, including all
renewals, extensions, modifications and replacements of any Mortgages and
Easements from time to time. Tenant shall at any time on ten (10) days' notice
from Landlord or holder of a Mortgage attorn to and become a tenant of the
holder of any of such Mortgages or any party whose title to the Project is
superior to that of Landlord upon the same terms and conditions as set forth
herein.
 
Tenant shall execute promptly on request by Landlord any certificates,
agreements, instruments of postponement or attornment, or other such instruments
or agreements as requested from time to time to postpone or subordinate this
Lease and all of Tenant's rights hereunder to any of such Mortgages or Easements
or to otherwise give full effect to any of the provisions of this Article 15. .
 
Provided Tenant is not in default hereunder beyond any applicable cure period,
upon Tenant's written request, and at Tenant's sole cost and expense, Landlord
shall obtain from the holder of any Mortgage, in respect of which Tenant has
executed and delivered an instrument of postponement, subordination or
attornment as required hereby, its agreement to permit Tenant to continue in
occupation of the Premises in accordance with and subject to the terms of this
Lease ("Non-Disturbance Agreement'). Notwithstanding anything to the contrary:
(a) if there is a Mortgage registered on title to the Project as of the date
hereof, Landlord shall obtain such Non-Disturbance Agreement in favour of
Tenant; and (b) Tenant shall not be required to postpone or subordinate or
attorn to any future Mortgage unless and until Tenant receives a Non-Disturbance
Agreement.
 
15.3            Registration
 
Tenant shall not register this Lease or any short form or notice hereof except
in such form as has been approved by Landlord in writing, such approval not to
be unreasonably withheld or delayed. The cost of preparation, approval,
execution and registration of any notice or short form of this Lease or other
document to be registered by Tenant shall be borne by Tenant and, in the case of
Landlord's approval, such cost shall be payable hereunder as Additional Rent,
forthwith upon demand. If Tenant registers or causes or permits there to be
registered against the title to the Project any short form or notice of this
Lease or other document, Tenant shall forthwith provide to Landlord details of
such registration and a duplicate registered copy of the registered document.
Prior to the expiry or earlier termination of this Lease, Tenant shall, at its
sole cost and expense, arrange to expunge or discharge from the register of the
title of the land on which the Project is located, any interest of Tenant
therein.
 
16.            DEFAULT AND REMEDIES
 
16.1            Default and Remedies
 
 
(a)
It shall be deemed a default hereunder if any of the following shall occur:



 
(i)
Tenant shall fail, for any reason, to make any payment of Rent as and when the
same is due to be paid hereunder and such default shall continue for five (5)
days after written notice is given to Tenant;



 
(ii)
Tenant shall fail, for any reason, to perform any other covenant, condition,
agreement or other obligation on the part of Tenant to be observed or performed
pursuant to this Lease (other than the payment of any Rent) or any other
agreement between the parties, related to the Premises (except for such events
described in subsections 16.1(iii) through 16.l(viii) for which no cure period
is available), and such default shall continue for fifteen (15) days after
written notice thereof to Tenant or such shorter period as expressly provided
herein or, provided such default can be cured and Tenant is acting diligently,
continuously and in good faith, such longer period as may be reasonably required
to complete the remedying of such default;



 
29

--------------------------------------------------------------------------------

 




 
(iii)
Tenant shall make or purport to m.ake a Transfer affecting the Premises, or the
Premises shall be used by any Person or for any purpose, other than in
compliance with and as expressly authorized by this Lease;



 
(iv)
Tenant makes an assignment for the benefit of creditors or becomes bankrupt or
insolvent or takes the benefit of any statute for bankrupt or insolvent debtors
or makes any proposal, assignment, arrangement or compromise with its creditors,
or makes any sale in bulk of any property on the Premises (other than in
conjunction with a Transfer approved in writing by Landlord, where required, and
made pursuant to all applicable legislation), or steps are taken or action or
proceedings commenced by any Person for the dissolution, winding up or other
termination of Tenant's existence or for the liquidation of Tenant's assets
(provided the foregoing shall not be considered a default hereunder if such
steps or action or proceedings are the subject of a bona fide dispute between
Tenant and such Person and Tenant delivers to Landlord satisfactory evidence
thereof);



 
(v)
a trustee, receiver, receiver-manager, manager, agent or other like Person shall
be appointed in respect of the assets or business of Tenant, and such
appointment is not bona fide defended or set aside within five (5) days
thereafter;



 
(vi)
Tenant attempts to or does abandon the Premises or, out of the ordinary course
of business, remove or dispose of any substantial portion of goods and chattels
from the Premises;



 
(vii)
a writ of execution has been filed against Tenant or its interest in this Lease
or any substantial portion of the goods or other property of Tenant on the
Premises shall at any time be seized or taken in execution or attachment and
such writ or seizure or taking is not bona fide defended or set aside within
five (5) days thereafter (provided that the foregoing shall not be considered a
default hereunder if such writ or seizure or taking is the subject of a bona
fide dispute between Tenant and such Person and Tenant delivers to Landlord
satisfactory evidence thereof);



 
(b)
If there is an event of default then, without prejudice to and in addition to
any other rights and remedies to which Landlord is· entitled pursuant hereto or
at law, the then current and the next three (3) months' Rent shall be forthwith
due and payable and Landlord shall have the following rights and remedies, all
of which are cumulative and not alternative:

 
 
(i)
to terminate this Lease in respect of the whole or any part of the Premises by
written notice to Tenant (it being understood that actual possession shall not
be required to effect a termination of this Lease and that written notice alone
shall be sufficient), it being understood and agreed that, if this Lease is
terminated in respect of part of the Premises, this Lease shall thereupon be
deemed amended as necessary to give effect thereto without need for further
amendment;



 
(ii)
to enter the Premises as agent of Tenant and as such agent to relet them for
whatever term (which may be for a term extending beyond the Term, provided that
Tenant's liability hereunder shall not extend beyond the Term) and on whatever
terms and conditions as Landlord in its sole discretion may determine and to
receive the rent therefor and, as the agent of Tenant, to take possession of any
furniture, fixtures, equipment, stock or other property thereon and, upon giving
written notice to Tenant, to store the same at the expense and risk of Tenant or
to sell or otherwise dispose of the same at public or private sale without
further notice, and to make such alterations to the Premises in order to
facilitate their re-letting as Landlord shall determine, and to apply the net
proceeds of the sale of any furniture, fixtures, equipment, stock or other
property or from there-letting of the Premises, less all expenses incurred by
Landlord in making the Premises ready for re­ letting and in re-letting the
Premises, on account of the Rent due and to become due under this Lease and
Tenant shall be liable to Landlord for any deficiency and for all such expenses
incurred by Landlord as aforesaid; no such entry or taking possession of or
performing alterations to or re-letting of the Premises by Landlord shall be
construed as an election on Landlord's part to terminate this Lease unless a
written notice of such intention or termination is given by Landlord to Tenant;



 
(iii)
to remedy or attempt to remedy any default of Tenant in performing any repairs,
work or other covenants of Tenant hereunder and, in so doing, to make any
payments due or claimed to be due by Tenant to third parties and to enter upon
the Premises, without any liability to Tenant therefor and without any liability
for any damages resulting thereby, and without constituting a re-entry of the
Premises or termination of this Lease, and without being in breach of any of
Landlord's covenants hereunder and without thereby being deemed to infringe upon
any of Tenant's rights pursuant hereto, and, in such case, Tenant shall pay to
Landlord forthwith upon demand all amounts paid by Landlord to third parties in
respect of such default and all reasonable costs of Landlord in remedying or
attempting to remedy any such default plus fifteen percent (15%) of the amount
of such costs for Landlord's inspection, supervision, overhead and profit;



 
(iv)
to obtain damages from Tenant including, without limitation, if this Lease is
terminated by Landlord, all deficiencies between all amounts which would have
been payable by Tenant for what would have been the balance of the Term, but for
such termination, and all net amounts actually received by Landlord for such
period of time, it being agreed that Landlord shall use commercially reasonable
efforts to mitigate its damages if Landlord terminates this Lease as a result of
Tenant's default; and



 
30

--------------------------------------------------------------------------------

 




 
(v)
if this Lease is terminated due to the default of Tenant, or if it is
disclaimed, repudiated or terminated in any insolvency proceedings related to
Tenant (collectively "Disclaimer''), to obtain payment from Tenant of the value
of all tenant inducements which were received by Tenant pursuant to the terms of
this Lease, the agreement to enter into this Lease or otherwise, including,
without limitation, the amount equal to the value of any leasehold improvement
allowance, tenant inducement payment, rent free periods, lease takeover,
Leasehold Improvements or any other work for Tenant's benefit completed at
Landlord's cost and moving allowance, which value shall be multiplied by a
fraction, the numerator of which shall be the number of months from the date of
Disclaimer to the date which would have been the natural expiry of this Lease
but for such Disclaimer, and the denominator of which shall be the total number
of months of the Term as originally agreed upon.

 
16.2            Interest and Costs
 
 
(a)
All amounts of Rent shall bear interest from their respective due dates until
the actual dates of payment at a rate which shall be three percent (3%) per
annum in excess of the Prime Rate.



 
(b)
Tenant shall be responsible for and pay to Landlord forthwith upon demand all
costs incurred by Landlord, including, without limitation, reasonable
compensation for all time expended by Landlord own personnel, legal costs on a
substantial indemnity basis, and all other costs of any kind whatsoever, arising
from or incurred as a result of any default of Tenant or any enforcement by
Landlord of any of Tenant's obligations under this Lease or any other agreement
or obligation of Tenant to Landlord, whether or not related to the Premises
including, but not limited to, witness costs (such as transportation,
accommodation and the like).

 
16.3            Bankruptcy and Insolvency
 
To the extent permitted by applicable Laws, Tenant hereby waives any right it,
or any Person on its behalf, may have to disclaim, repudiate or terminate this
Lease pursuant to any bankruptcy, insolvency, winding-up or other creditors
proceeding, including, without limitation, the Bankruptcy and Insolvency Act
(Canada) or the Companies' Creditors Arrangement Act (Canada), and agrees that
in the event of any such proceeding Landlord will comprise a separate class for
voting purposes.
 
16.4            Landlord's Right of Distress
 
 
(a)
For the purposes of Landlord's right to distrain, Tenant's trade fixtures shall
be treated as chattels notwithstanding their level of affixation to the
Premises.



 
(b)
Tenant agrees with Landlord that, notwithstanding any statute, all goods and
chattels from time to time on the Premises shall be subject to distress for Rent
and the fulfilment of all of Tenant's obligations under this Lease.



 
(c)
In exercising any right of distress, Landlord may distrain against all or any
goods or chattels and Tenant waives any and all rights and remedies in respect
thereof, including all rights under the Commercial Tenancies Act (Ontario).

 
16.5            Intentionally Deleted
 
16.6            Remedies to Subsist
 
 
(a)
No waiver of any of Tenant's obligations under this Lease and no waiver of any
of Landlord's rights hereunder in respect of any default by Tenant hereunder
shall be deemed to have occurred or be given as a result of any condoning,
excusing, overlooking or delay in acting upon by Landlord in respect of any
default by Tenant or by any other act or omission of Landlord including, without
limitation, the acceptance of any Rent less than the full amount thereof, the
acceptance of any Rent after the occurrence of any default by Tenant, or any
verbal or written statements or agreements made by any employee of Landlord
other than an agreement in writing duly executed on behalf of Landlord by one of
its personnel with ostensible authority to do so. No waiver of any of Tenant's
obligations or any of Landlord's rights hereunder shall be effective except and
only to the extent of any express waiver in writing duly executed on behalf of
Landlord by one of its personnel with ostensible authority to do so. The waiver
by Landlord of any default of Tenant or of any rights of Landlord in respect of
any term, covenant or condition herein shall not be deemed to be a waiver of any
subsequent default of Tenant or rights of Landlord in respect of such term,
covenant or condition. No waiver of any of Landlord's obligations under this
Lease and no waiver of any of Tenant's rights hereunder in respect of any
default by Landlord hereunder shall be deemed to have occurred or be given as a
result of any condoning, excusing, overlooking or delay in acting upon by Tenant
in respect of any default by Landlord or by any other act or omission of Tenant,
including any verbal or written statements or



 
31

--------------------------------------------------------------------------------

 


agreements made by any employee of Tenant other than an agreement in writing
duly executed on behalf of Tenant by one of its personnel with ostensible
authority to do so. No waiver of any of Landlord's obligations or any of
Tenant's rights hereunder shall be effective except and only to the extent of
any express waiver in writing duly executed on behalf of Tenant by one of its
personnel with ostensible authority to do so. The waiver by Tenant of any
default of Landlord or of any rights of Tenant in respect of any term, covenant
or condition herein shall not be deemed to be a waiver of any subsequent default
of Landlord or of the rights of Tenant in respect of such term, covenant or
condition.


 
(b)
All rights and remedies of Landlord under this Lease and at law shall be
cumulative and not alternative, and the exercise by Landlord of any of its
rights pursuant to this Lease or at law shall at all times be without prejudice
to any other rights of Landlord, whether or not they are expressly reserved.
Tenant's obligations under this Lease shall survive the expiry or earlier
termination of this Lease and shall remain in full force and effect until fully
complied with. All rights and remedies of Tenant under this Lease and at law
shall be cumulative and not alternative, and the exercise by Tenant of any of
its rights pursuant to this Lease or at law shall at all times be without
prejudice to any other rights of Tenant, whether or not they are expressly
reserved. Landlord's obligations under this Lease shall survive the expiry or
earlier termination of this Lease and shall remain in full force and effect
until fully complied with.



 
(c)
If Landlord assigns this Lease to a mortgagee or holder of other security on the
Premises or the Project or any part thereof or to any other Person whatsoever
Landlord shall nonetheless be entitled to exercise all rights and remedies
available to it pursuant to this Lease and at law without providing evidence of
the approval or consent of such mortgagee, holder of other security or other
Person whatsoever.



16.7            Impossibility of Performance
 
If and to the extent that either Landlord or Tenant shall be unable to fulfill
or shall be delayed or restricted in the fulfilment of any obligation under this
Lease, other than the payment by Tenant of any Rent or any other amounts payable
by Tenant under this Lease, by reason of unavailability of material, equipment,
utilities, services or labour required to enable it to fulfill such obligation
or by reason of any Laws, or by reason of any strike, lock out, civil commotion,
war-like operation, invasion, rebellion, hostilities, military or usurped power,
sabotage, governmental regulations, or by adverse weather conditions (being
weather conditions which preclude any work at the Project for a substantial part
of a work day which causes the construction schedule to be delayed) or any Acts
of God, or its not being able to obtain any permission or authority required
pursuant to any applicable Laws or by reason of any other such cause beyond its
control and not the fault of the party being delayed and not avoidable by . the
exercise of reasonable foresight (excluding the inability to pay for the
performance of such obligation), then the party being delayed shall be entitled
to extend the time for fulfilment of such obligation by a time equal to the
duration of such delay or restriction, and the other party shall not be entitled
to any compensation for any loss, inconvenience, nuisance or discomfort
occasioned thereby. The party delayed will, however, use its best efforts to
fulfil the obligation in question as soon as is reasonably practicable by
arranging an alternate method of providing · the work, services or materials
being delayed subject, in the case of performance by Tenant, to the approval of
Landlord, acting reasonably. In any event, the provisions of this Section 16.7
shall not apply to permit any delay in any payment by Tenant of any Rent or any
other amounts payable by Tenant under this Lease. For greater certainty, the
provisions of this Section 16.7 shall also include any delays experienced by
Landlord in obtaining any permits or materials or approvals to plans or
otherwise required from any party (save and except Tenant) necessary for
Landlord's Work and any delays resulting from items constituting force majeure
under any construction agreement entered into by Landlord for the construction
of the Premises.
 
17.            CONTROL OF PROJECT
 
17.1            Operation of Project by Landlord
 
 
(a)
The Project is at all times subject to the exclusive control and management of
Landlord. The provisions of this Section 17.1 and any other provisions of this
Lease shall not be interpreted so as to impose any liability or obligation
whatsoever on Landlord and Landlord shall have only such obligations as are
expressly set forth in this Lease.



 
Without limiting the generality of the foregoing, Landlord shall have the right
to:



 
(i)
police and supervise any or all portions of the Project;



 
(ii)
temporarily obstruct, lock up or close off all or any part of the Project for
purposes of performing any maintenance, repairs or replacements or for security
purposes or permanently obstruct, lock up or close off all or any part of the
Project (provided same does not materially, adversely affect Tenant's use of or
access to the Premises or Tenant's business operations therein) to prevent the
accrual of any rights to any Person or the public or any dedication thereof;



 
(iii)
grant, modify and terminate any easements or other agreements respecting any use
or occupancy, maintenance of or supply of any services to any part of the
Project; and



 
(iv)
use or permit to be used any part of the Common Facilities for any purpose which
shall be in accordance with prudent management practice and the Building
Standard from time to time.



 
32

--------------------------------------------------------------------------------

 


 


 
In order to perform any maintenance, repairs, alterations or improvements in or
relating to any part of the Project, provided Tenant shall have reasonable
access to the Premises, Landlord may cause reasonable and temporary obstructions
of Common Facilities without thereby constituting or being deemed to constitute
an interference with any of Tenant's rights hereunder or a breach by Landlord of
any of its obligations hereunder.



 
(b)
Landlord shall operate the Project in a reasonable manner in keeping with the
Building Standard and in accordance with all Laws, the costs of which shall, to
the extent permitted by the definition thereof, be included in Operating Costs.



 
(c)
Subject to subsection 17.2(d) below, Landlord, in its sole discretion, may from
time to time expand, reduce or otherwise alter the Project and the lands,
buildings, structures, improvements, equipment and facilities thereon.



 
(d)
In the exercise of its rights pursuant to subsection 17.1(a), 17.2(a) and
17.6(d) below, Landlord shall, except in the case of an emergency, provide
reasonable prior notice to the Tenant with reasonable particulars of the actions
to be undertaken and shall, at Landlord's sole cost and expense (except to the
extent included in Operating Costs in accordance with the definition thereof),
remedy any damage to the Premises or contents occasioned as a consequence
thereof; in exercising such rights, Landlord shall proceed as expeditiously as
is reasonably possible in the circumstances and shall interfere as little as is
reasonably possible in the circumstances with Tenant's business operation in the
Premises.



17.2            Alterations of the Project
 
 
(a)
Subject to subsection 17.2(d) below, Landlord shall have the right to make any
changes in, additions to, deletions from, rearrangements of or relocations of
any part or parts of the Project, including any of the Common Facilities as
Landlord shall consider necessary or desirable and, to the extent required in
order to comply with Laws and/or to accommodate the provision of services within
the Project, Landlord shall have the right to add to, subtract from or alter the
shape or dimensions of all or any portion of the Premises (which, or any of
which, are referred to in this Section 17.2 as "Changes''), provided that as a
result of effecting such Changes, the Premises shall be reasonably similar in
all material respects to the Premises as they existed immediately prior to such
additions, subtractions or alterations, as the case may be and Tenant shall at
no time be prevented from conducting business in the Premises as altered or
relocated by such Changes.



 
(b)
So long as Landlord complies with its obligations hereunder, Tenant shall not
have the right to object to or make any claim other than as expressly set forth
herein on account of the exercise by Landlord of any of its rights under this
Section 17.2 and Tenant shall not be entitled to any abatement or reduction of
Rent.



 
(c)
Landlord shall make any such Changes as expeditiously as is reasonably possible
in the circumstances and shall interfere as little as is reasonably possible in
the circumstances with Tenant's business operation in the Premises. Tenant shall
forthwith, at the request of Landlord, execute such further assurances, releases
or documents as may be required by Landlord to give effect to any of Landlord's
rights under this Section 17.2, except in the case of an emergency, provide
reasonable prior notice to the Tenant with reasonable particulars of the actions
to be undertaken.



 
(d)
Notwithstanding the foregoing, except to the extent required by applicable Laws,
Landlord shall not erect any buildings or other permanent structures (except for
usual signage, lighting, landscaping, benches, parking booths or devices,
entrances (including entrance canopies) to the Building and other usual items
desired by Landlord, acting reasonably, for the maintenance and operation of the
Project), or add any additional stories to the Building or make any additions or
changes that would materially, adversely impede vehicular or pedestrian traffic
circulation, in the area of the Lands not to be initially occupied by the
Building.

 
17.3            Landlord Not in Breach
 
Subject to compliance with Landlord's obligations pursuant to subsections
17.l(d) and 17.2(c) and (d), the exercise by Landlord of any of its rights under
this Article 17 (and any resultant interruption, noise, disruption, etc.) shall
not constitute a breach by Landlord of any of its obligations under this Lease
nor an infringement nor breach of any of Tenant's rights under this Lease or at
law, nor entitle Tenant to any abatement of Rent or damages or any other remedy
whatsoever, whether or not damage to or interference with the use of the
Premises or their contents shall result.
 
17.4            Use of Common Facilities
 
Tenant shall not itself and shall not permit any of Tenant's Parties to obstruct
any Common Facilities including driveways, laneways, access routes or other
portions of the Project other than as expressly permitted pursuant hereto or as
otherwise expressly permitted by Landlord in writing; if there shall be a breach
of this Section 17.4 Landlord shall have the right, at the expense of Tenant, to
remove such obstruction, the cost thereof to be paid by Tenant forthwith upon
demand, and Landlord shall not be responsible for and is hereby released from
any liability for any damage caused to the item creating the obstruction.
Landlord shall also be entitled to hold such item as security for the payment of
the costs of removing the same and any damage caused by the establishment or
removal of such obstruction.


 
33

--------------------------------------------------------------------------------

 


 


17.5            Rules and Regulations
 
Attached hereto as Schedule "F" are the current rules and regulations for the
Project. Landlord may, from time to time, amend such rules and regulations and
make any further rules and regulations for the management and operation of the
Project as Landlord shall determine, and Tenant and Tenant's Parties shall be
bound by and shall comply with all of such rules and regulations attached hereto
and any amended and further rules and regulations of which notice is given to
Tenant from time to time and all of such rules and regulations shall be deemed
to be incorporated into and form a part of this Lease. To the extent that any
such rules and regulations in Schedule "F" or any future or other rules and
regulations conflict with any express provision of this Lease, the express
provision of this Lease shall prevail. The imposition of any rules and
regulations shall not create or imply any obligation of Landlord to enforce them
or create any liability of Landlord for their non enforcement or otherwise.
Landlord will not enforce or promulgate the rules and regulations as against
Tenant in an arbitrary or discriminatory manner.
 
17.6            Access to Premises and Suspension of Utilities
 
 
(a)
Landlord, without limiting any other rights Landlord may have pursuant hereto or
at law, shall have the right, but not the obligation, to enter the Premises at
any time on reasonable notice, (except in the case of a real or perceived
emergency when no notice shall be required) and for any of the following
purposes:



 
(i)
to examine the Premises to view the state of repairs, condition and use thereof,
and to perform any maintenance, repairs and alterations to the same or any part
thereof as may be required or permitted by this Lease and to perform any
maintenance, repairs and alterations to the Project and to any mechanical,
electrical, HVAC equipment and services located therein serving the Premises or
any other part of the Project, and for all of such purposes, Landlord may take
such material and equipment into the Premises as Landlord may require;



 
(ii)
to protect the Premises or any part of the Project in respect of any
construction or other work being performed in premises adjoining or in the
vicinity of the Premises or the Project;



 
(iii)
for any purposes as determined by Landlord in cases of emergency;



 
(iv)
to read any utility or other similar meters located in the Premises;



 
(v)
during the last twelve (12) months of the Term to show the Premises to
prospective tenants and to permit prospective tenants to make inspections,
measurements and plans;



 
(vi)
at any time during the Term, to show the Premises to prospective purchasers,
mortgagees or lenders; and



 
(vii)
to exercise any of the rights available to Landlord pursuant to this Lease.

 
 
(b)
Landlord shall have the right to run through or locate in the Premises conduits,
wires, pipes, ducts and other elements of any systems for utilities, HVAC,
telephone and other communications systems and any other such systems to serve
the Premises or the Project or any parts thereof and Landlord shall have access,
on reasonable notice, (except in the case of a real or perceived emergency when
no notice shall be required), for itself and those designated by it to the
Premises for the purpose of inspecting, maintaining, repairing, replacing,
altering and any services in respect of any of the same. Notwithstanding the
foregoing, the Rentable Area of the Premises shall be deemed not to be reduced
or otherwise affected as a result of any of such systems being located on or
running through the Premises. Landlord shall also have access to the Premises,
on reasonable notice, (except in the case of a real or perceived emergency when
no notice shall be required), for other tenants of the Project and for itself
and those designated by it to inspect services and/or to perform such work in
respect of the Project as Landlord shall deem necessary.



 
(c)
In case of emergencies or for such reasonable purposes as may be required to
effect alterations to the Project from time to time, Landlord shall have the
right to suspend the availability of utilities; except in emergencies or in
situations outside Landlord's control, such suspension of utilities shall be
done on reasonable notice to Tenant and outside of the Tenant's Business Hours.



 
(d)
Landlord shall exercise its rights pursuant to this Section 17.6 in such manner
and at such times as Landlord, acting reasonably, shall determine, provided that
Landlord shall proceed as expeditiously as is reasonably possible in the
circumstances and shall interfere as little as is reasonably possible in the
circumstances with Tenant's business operation in the Premises; at any time that
entry by Landlord is desired in case of emergency, and if no personnel of Tenant
are known by Landlord to be present on the Premises or if such personnel fail
for any reason to provide Landlord immediate access at the time such entry is
desired, Landlord may forcibly enter the Premises without liability for damage
caused thereby.

 


 
34

--------------------------------------------------------------------------------

 


 
17.7            Noise and Vibration
 
Tenant acknowledges that the Project is or may be situated at or near the subway
or rail lines or other transportation facilities and Tenant agrees that neither
Landlord nor any transportation supplier shall be liable or responsible in any
way for any disturbance to Tenant's business operations caused or contributed to
by noise or vibrations in, on or about the Project resulting :from any reason
whatsoever, including the transit operation of such transportation facilities.
 
18.            EXPROPRIATION
 
 
(a)
If the whole or any part of the Premises shall be expropriated (which term shall
for the purposes of this Article 18 include expropriation, condemnation or sale
by Landlord to an authority with the power to expropriate, condemn or take) by
any competent authority, then: (i) Landlord and Tenant shall co-operate with
each other in respect of such expropriation so that Tenant may receive the
appropriate award to which it is entitled in law for relocation costs and
business interruption and so that Landlord may receive the maximum award to
which it may be entitled in law for all other compensation arising from such
expropriation, including, without limitation, all compensation for the value of
Tenant's leasehold interest in the Premises, all of which shall be the property
of Landlord, and all of such Tenant's rights in respect of such expropriation,
excluding only rights in respect of relocation costs and business interruption,
shall be and are hereby assigned to Landlord; to give effect to such assignment
to Landlord, Tenant shall execute such further documents as are necessary, in
Landlord's opinion, to effect such assignment, within ten (10) 9ays after
demand; and (ii) this Lease shall continue in full force and effect in
accordance with its terms unless and until the date on which this Lease is
terminated as a result of such expropriation;



 
(b)
If the whole or any part of the Project shall be expropriated, then subject to
the foregoing provisions respecting expropriation of. the Premises: (i) all
compensation resulting from such expropriation shall be the absolute property of
Landlord and all of Tenant's rights, if any, to any such compensation shall be
and are hereby assigned to Landlord; Tenant shall execute such further documents
as are necessary, in Landlord's opinion, to effect such assignment within ten
(10) days after demand; and (ii) this Lease shall continue in full force and
effect in accordance with its terms unless and until terminated as a result of
such expropriation.



19.            MISCELLANEOUS
 
19.1            Notices
 
All notices, demands, requests or other instruments (''Notices") which may be or
are required to be given under this Lease shall be in writing and shall be
delivered by messenger or sent by prepaid registered Canadian mail, at the
Address for Service of Notice on Tenant, and if to Landlord at the Address for
Service of Notice on Landlord, all as provided in subsection 1(j) hereof. All
such Notices shall be conclusively deemed to have been given and received upon
the day the same is delivered by messenger or, if mailed as aforesaid, four (4)
business days (excluding) Saturdays, Sundays, holidays and days upon which
regular postal service is interrupted or unavailable for any reason) after the
same is mailed as aforesaid. Any party may at any time by notice in writing to
the other change the Address for Service of Notice on it. If two or more Persons
are named as Tenant, any Notice given hereunder shall be sufficiently given if
delivered or mailed in the foregoing manner to any one of such Persons.
 
19.2            Planning Act
 
This Lease is entered into subject to the provisions of and compliance with the
provisions of all applicable legislation dealing with planning restrictions. If
the Term, including any rights of renewal under this Lease, shall be expressed
to extend for a period in excess of the maximum period for which a lease may be
granted without the consent of the body having jurisdiction pursuant to such
legislation ("Maximum Period") then, until any necessary consent to this Lease
is obtained pursuant to the provisions of the applicable legislation, on terms
and conditions acceptable to Landlord in its sole discretion, the Term together
with any rights of renewal pursuant to this Lease shall be conclusively deemed
to extend for the Maximum Period less one (1) day from the Commencement Date;
Tenant shall cooperate with Landlord in making application for any such consent.
The cost of applying for and obtaining such consent shall be shared equally
between Landlord and Tenant.
 
19.3            Complete Agreement
 
It is understood and agreed that this Lease (including the schedules exhibits
and appendices attached to it) constitutes the complete agreement between the
parties and that there are no covenants, representations, agreements, warranties
or conditions in any way relating to the subject matter of this Lease or the
tenancy created hereby, expressed or implied, collateral or otherwise, except as
expressly set forth herein. Tenant acknowledges that no representatives of
Landlord are authorized to make on Landlord's behalf any covenants,
representations, agreements, warranties or conditions of any kind or in any
manner whatsoever other than as expressly set forth in writing in this Lease in
the form in which it is executed by Landlord.


No amendment to this Lease shall be binding upon Landlord or Tenant unless the
same is in writing and executed by Landlord and Tenant.




 
35

--------------------------------------------------------------------------------

 


 
19.4            Time of the Essence
 
Time is of the essence of this Lease and all parts hereof.
 
19.5            Applicable Law
 
This Lease shall be governed by and interpreted in accordance with the laws of
the Province of Ontario. The parties agree that the Courts of Ontario shall have
jurisdiction to determine any matters arising hereunder, except to the extent,
if any, expressly provided to the contrary herein, and the parties hereby attorn
to the jurisdiction of the Courts of Ontario.


19.6            Severability
 
If any provision of this Lease or any portion thereof or the application of any
of the same is illegal, unenforceable or invalid, it shall be considered
separate and severable from this Lease and all of the remaining provisions
hereof shall remain in full force and effect as though any such provision of
this Lease or any portion thereof had not been included in this Lease but such
provision of this Lease or portion hereof shall nonetheless continue to be
enforceable to the full extent permitted by law.


19.7            Section Numbers and Headings
 
The table of contents of this Lease and all section numbers and all headings are
inserted as a matter of convenience only and shall in no way limit or affect the
interpretation of this Lease.
 
19.8            Interpretation
 
Whenever a word importing singular or plural is used in this Lease such word
shall include the plural and singular respectively. Where any party is comprised
of more than one entity, the obligations of each of such entities shall be joint
and several. Subject to the express provisions contained in this Lease, words
such as "hereof', "herein", "hereby'', ''hereinafter'', and ''hereunder" and all
similar words or expressions shall refer to this Lease as a whole and not to any
particular section, or portion hereof being less than the whole.


19.9            Successors
 
This Lease and all portions hereof shall ensure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors, assigns and other legal representatives excepting only that this
Lease shall not ensure to the benefit of any of such parties unless and only to
the extent expressly permitted pursuant to the provisions of this Lease.
 
19.10            Acting Reasonably
 
Wherever a determination, approval, judgement or consent or other similar
decision is to be made or given by either of the parties hereto or its
architect, auditors or similar persons acting on its behalf: unless expressly
provided herein to the contrary, such determination, approval, judgement and
consent or other similar decision shall be made or given in good faith, acting
reasonably and without undue delay.
 
19.11            Joint and Several
 
If there is at any time more than one Tenant or more than one Person
constituting Tenant, their covenants shall be considered to be joint and several
and shall apply to each and every one of them. If Tenant is or becomes a
partnership (other than a limited partnership), each Person who is a member, or
shall become a member, of such partnership or its successors shall be and
continue to be jointly and severally liable for the performance of all covenants
of Tenant pursuant to this Lease, whether or not such Person ceases to be a
member of such partnership or its successor.
 
19.12            Privacy Policy
 
Tenants who are individuals consent that Bentall Real Estate Services LP
("Bentall") may collect, use, and disclose the personal information in this
document or otherwise collected by or on behalf of Bentall or their agents,
affiliates, or service providers, for the purposes of: (i) considering this
Lease and determining the suitability of Tenant, both for the initial Term for
any extension periods; (ii) taking action for collection of Rent in the event of
default by Tenant; and (iii) as otherwise provided in Bentall's Privacy Policy,
a copy of which is available at www.bentall.com. Consent under this Lease
includes the disclosure of such information to credit agencies, collection
agencies and existing or potential lenders, investors and purchasers.
 
20.            LIMITATION OF LIABILITY
 
If Landlord or any assignee of the beneficial rights of Landlord is ever a Real
Estate Investment Trust or other trust (a ''Trust'), then Tenant acknowledges
and confirms that the obligations of Landlord hereunder are not and will not be
binding on a trustee of the Trust, any registered or beneficial holder of one or
more units of a Trust or other beneficiaries ("Unitholder") or any annuitant
under a plan of which such a Unitholder acts as trustee or carrier, or any
officers, employees or agents of the Trust during the Term or any extension or
renewal thereof and that resort shall not be had to, nor shall recourse or
satisfaction be sought from, any of the foregoing or the private property of any
of the foregoing. Tenant's recourse, if any, in respect of the obligations of
the Trust shall be limited to the Trust's interest in the Project.
 

 
 
36

--------------------------------------------------------------------------------

 


21.            INDEPENDENT LEGAL ADVICE/FREELY NEGOTIATED

 
(a)
The parties hereto acknowledge and covenant that the provisions of this Lease
have been freely and fully discussed and negotiated and that the execution and
delivery of this Lease constitutes and is deemed to constitute full and final
proof of the foregoing statement.



 
(b)
Tenant acknowledges the suggestion of Landlord that, before executing this
Lease, Tenant should obtain independent legal advice.

 
22.            INDEMNITY
 
Tenant shall, contemporaneously with the execution and delivery by it of this
Lease, deliver the Indemnity Agreement in the form which is annexed as Schedule
"G", duly executed by Alliance Data Systems Corporation.
 
23.            FAX, COUNTERPART AND ELECTRONIC EXECUTION
 
This Lease may be executed by counterparts and by facsimile or electronic
(e-mail) transmission, and if so executed, each document shall be deemed to be
an original, shall have the same effect as if all parties had executed the same
copy of this Lease in hard copy and all of which copies when taken together
shall constitute one and the same document. Upon acceptance or execution of this
Lease as aforesaid, original documents shall be executed by all of the parties
hereto in the same form as the counterpart and/or facsimile and/or electronic
version and delivered. The parties hereto shall use reasonable efforts to ensure
that the documents are executed and delivered in hard copy within ten (10)
business days of the acceptance or execution hereof by counterpart, facsimile
and/or electronic means.


IN WITNESS WHEREOF the parties have executed this Lease.


The undersigned Landlord hereby represents and warrants to Tenant that Landlord
is: (i) the registered owner of the Building; and (ii) a corporation in good
standing and duly organized under the Laws of Canada and is authorized to do
business in the Province of Ontario and that this Lease has been validly
executed and delivered by Landlord and is valid and enforceable against
Landlord.


2725312 CANANA INC.


Per:
 
/s/ Christine Lundvall
Name:
 
Christine Lundvall
Title:
 
Authorized Signing Officer



Per:
 
/s/ Heather Jenkins
Name:
 
Heather Jenkins
Title:
 
Authorized Signatory

I/We have the authority to bind the Corporation


 
The undersigned officers of Tenant hereby represent and warrant to Landlord that
Tenant is a corporation in good standing and duly organized under the Laws of
the Province of Ontario, or if chartered in a province other than the Province
of Ontario, is a corporation in good standing and duly organized under the Laws
of such province, and is authorized to do business in the Province of Ontario
and that this Lease has been validly executed and delivered by Tenant and is
valid and enforceable against Tenant.
 


LOYALTY MANAGEMENT GROUP CANADA INC.


Per:
 
/s/ Dave Burns
Name:
 
Dave Burns
Title:
 
SeniorVice President and COO



Per:
 
/s/ Michael L. Kline
Name:
 
Michael L. Kline
Title:
 
SVP, Legal and Secretary

I/We have the authority to bind the Corporation


 
37

--------------------------------------------------------------------------------

 


INDEMNITY AGREEMENT
 
THIS INDEMNITY AGREEMENT is dated February 26, 2008,


BETWEEN:


ALLIANCE DATA SYSTEMS CORPORATION
(hereinafter called “Indemnifier”)
OF THE FIRST PART


 - and -


2725312 CANADA INC.
(hereinafter called “Landlord”)
OF THE SECOND PART




WHEREAS:


 
A.
Loyalty Management Group Canada Inc. (“Tenant”), Indemnifier and Landlord have
entered into a lease of even date (“Lease”) respecting certain premises
(“Premises”) at the project municipally known as 6696 Financial Drive,
Mississauga, Ontario; and



 
B.
To induce Landlord to enter into the Lease with Tenant, Indemnifier has agreed
to enter into this agreement with Landlord;



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
whereof is hereby acknowledged by Indemnifier, Indemnifier makes the following
indemnity and agreement (“Indemnity”) with Landlord:


 
1.
Indemnifier hereby agrees with Landlord that it will: (i) make the due and
punctual payment of all Rent, including all loan repayments, monies, charges and
other amounts of any kind whatsoever payable under the Lease by Tenant whether
to Landlord or otherwise and whether or not the Lease has been surrendered,
disclaimed, repudiated or terminated; and (ii) indemnify and save Landlord
harmless from any losses, costs or damages arising out of any failure by Tenant
to pay the Rent including all loan repayments, monies, charges or other amounts
due under the Lease or resulting from any failure by Tenant to observe or
perform any of the obligations contained in the Lease. The Indemnifier’s
obligations hereunder shall, subject to Section 17 hereof, apply during the
Term, which for clarity, includes all renewals and extensions thereof.



 
2.
Subject to Section 17 of this Agreement and subject to any voluntary surrender
agreement entered into between Landlord and Tenant (or any successor of Tenant),
in writing, this Indemnity is absolute and unconditional and the obligations of
Indemnifier shall not be released, discharged, mitigated, impaired, or affected
by: (i) any extension of time, indulgences or modifications which Landlord
extends to or makes with Tenant in respect of the performance of any of the
obligations of Tenant under the Lease; (ii) any waiver by or failure of Landlord
to enforce any of the terms, covenants and conditions contained in the Lease;
(iii) any assignment of the Lease by Tenant or by any trustee, receiver or
liquidator, or any Transfer of all or any part of the Premises; (iv) any consent
which Landlord gives to any such assignment or Transfer; (v) any amendment to
the Lease or any waiver by Tenant of any of its rights under the Lease; (vi) any
Alterations to or in respect of the Premises; (vii) the expiration of the Term
or any Disclaimer (as defined in Section 5 below) of the Lease; (viii) any
renewal or extension of the Lease pursuant to any option of Tenant or otherwise,
Indemnifier hereby agreeing that its obligations under this Indemnity shall
extend throughout the Term, as renewed or extended; (ix) any loss of or in
respect of any security received by Landlord from Tenant or any other person,
firm or corporation , whether or not occasioned or contributed to by or through
the act, omission, default or neglect of Landlord; or (x) any act or omission of
Landlord or any other person whereby Indemnifier would or might otherwise be
released or have its obligations hereunder discharged, mitigated, impaired or
affected in any way whatsoever; nothing but payment and satisfaction in full of
all Rent to be paid pursuant to the Lease shall release Indemnifier of its
obligations hereunder.



 
3.
Indemnifier hereby expressly waives notice of the acceptance of this Indemnity
and all notice of non-performance, non-payment or non-observance on the part of
Tenant of the terms, covenants and conditions contained in the Lease.



 
4.
In the event of a default by Tenant under the Lease, Indemnifier waives any
right to require Landlord to: (i) proceed against Tenant or any other
indemnifier or pursue any rights or remedies against Tenant or any other
Indemnifier with respect to the Lease; (ii) proceed against or exhaust any
security held by Landlord from Tenant or any other person, or (iii) pursue any
other remedy whatsoever in Landlord’s power. Landlord has the right to enforce
this Indemnity regardless of the acceptance of additional security from Tenant
and, save as aforesaid, regardless of any release or discharge of Tenant by
Landlord or by others or by operation of any law.



 
5.
Without limiting the generality of the foregoing, the liability of Indemnifier
under this Indemnity shall continue in full force and effect and shall not be or
be deemed to have been waived, released, discharged, impaired or affected by
reason of the release or discharge of Tenant in any receivership, bankruptcy,
insolvency, winding-up or other creditors’ proceedings, including, without
limitation, any proceedings



 
38

--------------------------------------------------------------------------------

 


under the Bankruptcy and Insolvency Act (Canada) or the Companies’ Creditors
Arrangement Act (Canada) or otherwise, or the surrender (whether or not accepted
by Landlord), disclaimer, repudiation or termination of the Lease in any such
proceedings or otherwise (collectively hereinafter called “Disclaimer”) and
shall continue with respect to the periods prior thereto and thereafter, for and
with respect to the Term as if there had been no Disclaimer of the Lease.
Further, if there is a Disclaimer of the Lease, Indemnifier shall pay to
Landlord: (i) all Rent, including loan repayments under the Lease, and all such
amounts that would have been payable under the Lease for the period to what
would have been the date of expiry of the Lease but for such Disclaimer; and
(ii) the unamortized amount, as of the date of such Disclaimer, of all
inducements given by Landlord to Tenant for Tenant to enter into the Lease,
including, without limitation, all free rent periods, all inducement allowances
and leasehold costs and the like, amortized on a straight line basis over what
would have been the Term of the Lease but for said Disclaimer, with interest at
ten (10%) percent per annum. The liability of Indemnifier shall not be affected
by any repossession of the Premises by Landlord.


 
6.
No action or proceeding brought or instituted under this Indemnity and no
recovery in pursuance thereof shall be a bar or defence to any further action or
proceeding which may be brought under this Indemnity by reason of any further
default hereunder or in the performance and observance of the terms, covenants
and conditions contained in the Lease.



 
7.
No modification of this Indemnity shall be effective unless the same is in
writing and is executed by both Indemnifier and Landlord.



 
8.
Indemnifier shall, without limiting the generality of the foregoing, in respect
of the payment of Rent be bound by this Indemnity in the same manner as though
Indemnifier were Tenant named in the Lease. Notwithstanding the foregoing, or
any performance in whole or in part by Indemnifier of its obligations hereunder
or of Tenant under the Lease, Indemnifier shall not have any entitlement to
occupy the Premises or otherwise enjoy any of the benefits to which Tenant is
entitled under the Lease, and Indemnifier shall not be entitled to be subrogated
to any rights of Landlord whatsoever.



 
9.
If two or more individuals, corporations, partnerships or other business
associations (or any combination of two or more thereof) execute this Indemnity
as Indemnifier, the liability of each such individual, corporation, partnership
or other business association hereunder is joint and several. If Indemnifier is
a partnership (“Partnership”), other than a limited partnership, each person who
is presently a member of the Partnership and each person who becomes a member of
the Partnership or any successor Partnership hereafter, shall be and shall
continue to be subject to the terms, covenants and conditions of this Agreement,
whether or not such person ceases to be a member of such Partnership or
successor Partnership and shall be jointly and severally liable as Indemnifier,
under this Agreement.



 
10.
All of the terms, covenants and conditions of this Indemnity extend to and are
binding upon Indemnifier, his or its heirs, executors, administrators,
successors and assigns, as the case may be, and enure to the benefit of and may
be enforced by Landlord and any mortgagee, chargee, trustee under a deed of
trust or other encumbrancer of all or any part of the Project. The obligations
of Indemnifier shall not be affected by the death or incapacity of Indemnifier.



 
11.
This Indemnity constitutes the complete agreement between Indemnifier and
Landlord and none of the parties hereto shall be bound by any representations or
agreements made by any person which would in any way reduce or impair the
obligations of Indemnifier other than any which are expressly set out herein.



 
12.
The obligations of Indemnifier hereunder shall be assignable by Landlord and an
assignment of the Lease shall constitute an assignment of the obligations of
Indemnifier unless the said obligations of Indemnifier are specifically excepted
from such assignment of the Lease.



 
13.
In the event of the termination of the Lease for any reason whatever or in the
event of Disclaimer of the Lease, then, at the option of Landlord, Indemnifier
shall cause its bona fide nominee (“Nominee”) to enter into a written lease
(“New Lease”) of the Premises between Landlord as landlord and such Nominee as
Tenant (it being agreed that Indemnifier shall enter into an indemnity agreement
in respect thereof on the same terms as this Indemnity Agreement, mutatis
mutandis) for a term commencing at the date of such Disclaimer and expiring on
the date on which the Lease would have expired if it had run its full term
without default by Tenant and without such Disclaimer. Such lease shall contain
the same terms and conditions as are contained in the Lease which would apply to
and be in force for that portion of the Term which by the original terms of the
Lease would have remained unexpired at the date of such Disclaimer.



 
14.
INTENTIONALLY DELETED



 
15.
Indemnifier shall be bound by any account settled between landlord and Tenant.



 
16.
Save as aforesaid, in the event that the Lease is terminated, surrendered,
disclaimed or repudiated, the provisions of this Indemnity shall remain in full
force and effect in accordance with its terms to the same extent as if this
Indemnity had been a separate agreement entered into between Landlord and
Indemnifier for due consideration and under seal.



 
17.
Notwithstanding any amendments of the Lease or any Alterations to the Premises
(as provided by the Lease or otherwise), Indemnifier shall continue to be bound
by all of its obligations pursuant hereto the extent of what would have been its
obligations pursuant hereto had such amendments or Alterations not been made.
Indemnifier’s obligations pursuant hereto shall not be increased as a result of
any such amendments or Alterations.



 
39

--------------------------------------------------------------------------------

 


 
18.
Indemnifier acknowledges receiving a copy of the Lease. The expressions
“Landlord”, “Tenant”, “Rent”, “Term”, “Premises”, “Project”, “Transfer”,
“Alterations”, “Changes” and other terms or expressions where used in this
Indemnity, respectively, have the same meanings as they have pursuant to the
Lease to the extent to which the context permits.



 
19.
Time is of the essence in this Indemnity.



 
20.
Indemnifier acknowledges the suggestion of Landlord that, before executing this
Indemnity, Indemnifier should obtain independent legal advice.



 
21.
This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of Ontario. The parties agree that the Courts of Ontario shall
have jurisdiction to determine any matters arising hereunder, and the
Indemnifier consents to any action being brought against it in the Province of
Ontario and the parties hereby attorn to the jurisdiction of the Courts of
Ontario.



 
22.
Indemnifier represents and warrants for the benefit of Landlord that: (i)
Indemnifier is validly existing as a corporation in good standing under the laws
of the State of Delaware, the jurisdiction of its organization; (ii) Indemnifier
has corporate power to enter into this Indemnity, (iii) the execution and
delivery of this Indemnity by Indemnifier and the performance by Indemnifier of
its obligations thereunder have been duly authorized by all necessary corporate
action on the part of Indemnifier; and (iv) this Indemnity Agreement has been
duly and validly executed and delivered by Indemnifier and this Indemnity
constitutes the valid and binding obligation of Indemnifier, enforceable against
Indemnifier in accordance with its terms.



 
23.
The obligations and liabilities of the Indemnifier under this Agreement shall
not be released, discharged or otherwise affected by the bankruptcy, winding up,
liquidation, dissolution or insolvency of any partnership constituting the
Tenant or any partner thereof or by any change in the constitution of such
partnership and where the Indemnifier hereunder is a partnership, the
obligations and liabilities of the Indemnifier under this Agreement shall
likewise not be released, discharged or otherwise affected by the bankruptcy,
winding up, liquidation, dissolution or insolvency of any partnership
constituting the Indemnifier or any partner thereof or by any change in the
constitution of such partnership.



 
24.
Any notice, request or demand provided for or given under this Agreement shall
be in writing and shall be served in the manner specified in the Lease. The
addresses for service of notice by registered mail shall be:



To Landlord:  c/o Bentall Real Estate Services LP, 10 Carlson Court, Suite 500,
Toronto, Ontario, M9W 6L2 Attention: Vice President, Property Management, with a
copy to Landlord c/o Bentall Investment Management LP, 55 University Avenue,
Suite 300, Toronto, Ontario M5J 2H7, Attention: Senior Vice-President and
Eastern Portfolio Manager; and


To Indemnifier:


17655 Waterview Parkway
Dallas, Texas 75252
Attention: Chief Administrative Officer and General Counsel


 
25.
Indemnifier shall, on Landlord’s request, execute and deliver to Landlord or
such party as Landlord may reasonably direct, a Status Statement, as
contemplated by subsection 15.1(a) of the Lease, and subsections 15.1(a) and (b)
of the Lease shall apply thereto mutatis mutandis.



 
26.
Indemnifier shall contemporaneously, with the execution of this Indemnity
Agreement and the Lease, provide to Landlord an opinion from its corporate
solicitors or in-house counsel, in the form attached hereto as Exhibit 1.



 
27.
Fax, Counterpart and Electronic Execution: This Indemnity Agreement may be
executed by counterparts and by facsimile or electronic (e-mail) transmission,
and if so executed, each document shall be deemed to be an original, shall have
the same effect as if all parties had executed the same copy of this Indemnity
Agreement in hard copy and all of which copies when taken together shall
constitute one and the same document. Upon acceptance or execution of this
Indemnity Agreement as aforesaid, original documents shall be executed by all of
the parties hereto in the same form as the counterpart and/or facsimile and/or
electronic version and delivered. The parties hereto shall use reasonable
efforts to ensure that the documents are executed and delivered in hard copy
within ten (10) business days of the acceptance or execution hereof by
counterpart, facsimile and/or electronic means.



IN WITNESS WHEREOF the parties have executed this Indemnity.


ALLIANCE DATA SYSTEMS CORPORATION


Per:
 
/s/ Leigh Ann Epperson
Name:
 
Leigh Ann Epperson
Title:
 
Vice President, Assistant General Counsel



Per:
 
_______________________
Name:
   
Title:
   

I/We have the authority to bind the Corporation


 
40

--------------------------------------------------------------------------------

 




2725312 CANANA INC.


Per:
 
/s/ Christine Lundvall
Name:
 
Christine Lundvall
Title:
 
Authorized Signing Officer



Per:
 
/s/ Heather Jenkins
Name:
 
Heather Jenkins
Title:
 
Authorized Signatory

I/We have the authority to bind the Corporation

 
 
41
 

--------------------------------------------------------------------------------